                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                   :
TARGET GLOBAL LOGISTICS SERVICES, CO.              :
                                                   :
                  Plaintiff/Counterclaim Defendant :
    v.                                             : CIVIL ACTION NO.
                                                   :      15-4960
KVG, LLC                                           :
                                                   :
                  Defendant/Counterclaim Plaintiff :
    v.                                             :
                                                   :
QAIS ANIL MEDICAL EQUIPMENT COMPANY LTD :
MOHAMMAD SEDIQ and ASIA PHARMA LTD                 :
                                                   :
                  Counterclaim Defendants          :
________________________________________________:

Henry S. Perkin, M.J.                                                       November 29, 2018

                                      MEMORANDUM

              Target Global Logistics Services, Co. (“Target”), a company located in Kabul,

Afghanistan, entered into two “Prime-Subcontractor Purchase Agreements” with KVG, LLC

(“KVG”), a company located in Elizabethtown, Pennsylvania. See Docket No. 27, Amended

Complaint ¶¶ 5-6, 8, 10. These two Agreements required Target to act as a sub-contractor under

an agreement that KVG had entered into with the United States Government (“Government”).

Id. ¶¶ 1, 6. The Agreements called for Target to deliver certain medical equipment and supplies,

for which KVG was to pay Target $678,534.84 under the first Agreement (Shorabak Trauma

Center) and $179,136.48 under the second Agreement (Paktiya Medical Center). Id. ¶¶ 8-11.

Although Target requested payment from KVG on October 15, 2014, KVG failed to pay for the

medical supplies and equipment that Target delivered. Id. ¶ 13.


                                               1
                  On June 22, 2016, KVG filed its First Amended Counterclaim against Target with

a Joinder of three additional nonresident, Afghani Defendants, Qais Anil Medical Equipment

Company Ltd, Mohammad Sediq, and Asia Pharma Ltd. The amended counterclaim against

Target consists of two claims regarding the foregoing two transactions, as well as seven claims

stemming from seven other transactions in 2013 and 2014 for which KVG did make payment as

required. Each of KVG’s claims against Target sound in breach of contract and/or breach of

warranty. In eight of the nine claims, KVG avers that it suffered damages as a result of Target’s

delivery of nonconforming goods. KVG later sought entry of default against the three additional

Afghani defendants (Qais Anil Medical Equipment Company Ltd, Mohammad Sediq, and Asia

Pharma Ltd.), which the Clerk of Court entered.

                  On November 30, 2015, having obtained the consent of all parties in this case, the

Honorable Joseph F. Leeson, Jr. ordered that this matter be transferred to this Magistrate Judge to

conduct all further proceedings and order the entry of judgment in accordance with 28 U.S.C. §

636(c) and Rule 73 of the Federal Rules of Civil Procedure. See Docket No. 26. A non-jury trial

was held before this Court on May 21-24, and 30, 2018 during which the parties presented

evidence.1 See Docket Nos. 208-212, 214-218. On August 30, 2018, counsel presented closings

and post-trial argument to the Court. See Docket Nos. 228, 230.

                  Pursuant to Federal Rule of Civil Procedure 52, and after hearing all of the

evidence in the case and determining the credibility of all witnesses, this Court enters its findings

of fact and conclusions of law.


         1
                   By Stipulation of Counsel filed May 7, 2018, the parties stipulated and agreed to waive their
respective rights to a jury trial, and consented to proceed in this matter with a non-jury bench trial before the
undersigned.

                                                           2
                                       FINDINGS OF FACT

I. Shorabak Contract

               The Shorabak Trauma Center (“Shorabak”) was a trauma center to be built by the

Government for the Afghans before the U.S. and British forces were to leave Helmand Province,

Afghanistan. (Notes of Testimony (“N.T.”) 5/30/2018 at 10, 14.) On May 25, 2014, KVG

entered into Contract No. W56KJD-14-P-0128 with the Government for the delivery of medical

supplies and equipment to Shorabak for a fixed, total price of $764,823.95 (“Shorabak

Contract”). (Plaintiff’s Trial Exhibit (“Pl. Ex.”) 20; N.T. 5/21/2018 at 41; N.T. 5/23/18 at 201-

202.) In its proposal to the Government, KVG did not estimate or calculate its labor burden for

the contract. (N.T. 5/21/18 at 56-57.)

               On that same day, May 25, 2014, KVG and Target entered into a purchase

agreement whereby KVG issued a purchase order to Target, as the subcontractor, for delivery of

the items in KVG’s Shorabak Contract with the Government, for a proposed payment of

$678,534.84 to Target, with one group of items to be delivered by June 25, 2014, and the other

group of items to be delivered by July 9, 2014.2 (Pl. Ex. 19; N.T. 5/21/2018 at 45-47.) Under the

purchase agreement, it was expressly stated, “All items new. Brand and Part Number exactly as

Exhibits. KVG will verify prior to shipment.” (Pl. Ex. 19.) The payment terms of the purchase

agreement were “on payment” which meant that KVG was required to pay Target when KVG

received payment from the Government. (Pl. Ex. 19; N.T. 5/21/2018 at 111-112; Ahmadi Trial

Testimony (“A.T.”) 3/4/2018 at 20-21.)




       2
               No contract existed between the Government and Target regarding Shorabak.

                                                    3
                     The Shorabak Province was a combat environment at the time of the Shorabak

Contract, with the Taliban operating on the road accessing the facility, making it difficult and

dangerous to travel to and from Shorabak. (N.T. 5/21/2018 at 58-59; A.T. 3/4/2018 at 34-35.)

KVG and the Government were aware of the danger and the fact that as indigenous people

helping US forces, Target personnel were putting themselves and their families at great risk of

being killed or injured by the Taliban, and therefore had to proceed cautiously. (Pl. Ex. 40; N.T.

5/21/2018 at 69-71; A.T. 3/4/2018 at 34-35 and 3/5/2018 at 161; N.T. 5/30/2018 at 40.) While

some shipments were on time, some deliveries of the items to Shorabak were repeatedly delayed.

(N.T. 5/30/18 at 76.) Target delivered items under the May 25, 2014 purchase agreement

between June and September 2014. (N.T. 5/21/2018 at 49.)

                     The Government contracting officer for Shorabak was Kari Pelton.3 (N.T. 5/30/18

at 54.) Other representatives for the Government included the contracting officer’s

representative (“COR”), HM2 John Leverage;4 Captain James P. Cole (“Captain Cole”);5 and

Major John Greener (“Major Greener”).6 (N.T. 5/30/2018 at 25-26.)

                     On June 23, 2014, Major Greener acknowledged delivery of some of the items,

sending an email to Target owner, Yama Ahmadi,7 saying “[t]he equipment did indeed turn up



         3
                     Kari Pelton was not called to testify at trial, nor was any deposition testimony of her presented into
evidence at trial.
         4
                     John Leverage was an HM2, a hospital corpsman. (N.T. 5/30/18 at 25-26.)
         5
                While in Afghanistan, Captain Cole, a Command Surgeon, was responsible for the development of
Shorabak. (N.T. 5/30/18 at 10.)
         6
                 Major Greener, who served in the British Army, worked for Captain Cole, and was the lead officer
to ensure development of Shorabak. (N.T. 5/30/18 at 25-26.)
         7
                     Yama Ahmadi has been identified as a partner and co-owner of Target since 2012.

                                                              4
and I was there to oversee it with Imdad Khan8 and it is looking good.” (Pl. Ex. 28.) On June

28, 2014, Major Greener sent an email to Mr. Ahmadi, saying “we have now had three deliveries

and they have gone well. … There are a few items that require further attention as discussed

(wheels for gurneys and ward beds) but otherwise the equipment seems in good order. I have

discussed with Imdad that until everything is installed and tested I will not be signing off the

delivery as complete. . . . All in all, I am happy with progress . . .” (Pl. Ex. 28.)

                 On July 16, 2014, Captain Cole sent Mr. Ahmadi an email saying he was

“frustrated and disappointed” with the quality and timeliness of some of the items Target

delivered, saying “I unequivocally need you to address these problems immediately. We need

quality equipment delivered, we need all of the broken, used, and wrongly substituted equipment

replaced immediately, and we need everything installed by the 19th.” (Defendant’s Trial Exhibit

(“Def. Ex.”) 102.) Captain Cole complained to Mr. Ahmadi that some of the items appeared to

be used goods, and were bent, chipped, rusted, or broken. (Def. Ex 102; N.T. 5/30/2018 at

29-30, 93.) At trial, Captain Cole testified that the ventilators provided by Target were old;

images had been burnt into monitors; operating room ceiling lights were not correct, and

appeared to have been pulled out of other buildings; the equipment sterilizer was broken; and a

few items had broken down just a few hours after use. (N.T. 5/30/18 at 24.)

                 On July 18, 2014, Ms. Pelton sent KVG an email regarding “serious issues related

to the quality of products and services on the subject contract. … my office will be preparing a

cure notice detailing KVG’s deficiencies, which will ultimately reflect in KVG’s past



        8
                  Imdad Khan assisted Target with the deliveries on the Shorabak contract. (N.T. 5/21/18 at 60-62;
N.T. 5/23/18 at 8; N.T. 5/24/18 at 20, 91.)

                                                        5
performance if not corrected.” (Def. Ex. 107.) Ms. Pelton notified John Boyer and Elisha

Abbott of KVG9 that a cure notice would be prepared and sent to KVG. (Def. Ex. 107; N.T.

5/24/18 at 54-55; N.T. 5/30/18 at 67-68.) This email was forwarded to Mr. Ahmadi, and Mr.

Boyer expressed that the situation “needs to be corrected immediately,” and directed him to

“outline a clear plan to fix any identified discrepancies.” (Def. Ex. 105; A.T. 3/4/18 at 173-175.)

                 On July 19, 2014, Captain Cole again expressed his frustration by email to Mr.

Abbott about Mr. Ahmadi, restating that many of the items delivered by Target were used. (Def.

Ex. 108; N.T. 5/30/18 at 49-51.) Captain Cole requested that Mr. Abbott come to Shorabak in

order to see the issues that the Government was experiencing with the goods delivered. (Def. Ex.

108; N.T. 5/30/18 at 152.) Mr. Abbott flew to Kabul, Afghanistan on an emergency Visa to meet

with Mr. Ahmadi shortly after he received the complaints about Shorabak. (N.T. 5/24/18 at 13.)

During the visit, Mr. Abbott informed Mr. Ahmadi that all goods delivered to Shorabak had to be

new and match the purchase order specifications. (N.T. 5/24/18 at 13-14.) Mr. Ahmadi assured

Mr. Abbott that everything delivered would be correct. (Id.) Mr. Abbott was unable to travel to

Shorabak because it was too dangerous. (N.T. 5/24/18 at 13.)

                 On July 22, 2014, the Government, through Ms. Pelton, informed KVG by letter

that KVG was in breach of its contract with the Government. (Def. Ex. 119.) In the cure notice,

the Government offered to extend the delivery deadline for KVG to perform, and negotiate a

discount on the contract. (Id.) On that same date, Mr. Ahmadi was informed of the Shorabak

cure notice. (Def. Ex. 110; N.T. 5/24/18 at 17.)


        9
                  KVG was formed by John Boyer (“Mr. Boyer”), Mr. Boyer’s father, and Elisha Abbott (“Mr.
Abbott”) in 2013 to handle logistics and procurement. Prior to forming KVG, both Mr. Boyer and Mr. Abbott had
previously served in the United States Marine Corps.

                                                       6
               On July 23, 2014, Major Greener emailed Mr. Ahmadi, copying Mr. Abbott,

saying “[w]e have now received approximately 94% of all the equipment.” Describing certain

equipment as used or broken, Major Greener stated that “we will accept the equipment but

discuss options open to us. … the equipment has been delivered, installed and is currently being

tested ahead of training, it has been far from efficient and well managed.” (Pl. Ex. 45.) Captain

Cole confirmed these statements to be accurate. (N.T. 5/30/2018 at 158-159.)

               On July 25, 2014, Major Greener sent Mr. Ahmadi a list of “the few additional

issues that will need resolution.” (Pl. Ex. 45.) On July 26, 2014, Mr. Ahmadi provided a

line-by-line response to the issues identified by Major Greener. (Id.) On August 2, 2014 Major

Greener sent Mr. Ahmadi a list of “issues from today’s inspection,” identifying three items and

listing their discrepancies. (Def. Ex. 114.) That same day, Captain Cole followed up Major

Greener’s email explaining how he discovered that a ventilator did not work, expressing that had

it been used, a patient could have died. (Id.; N.T. 5/30/18 at 43-44.) These emails did not direct

or request further action by Target. (Def. Ex. 114.)

               During the course of the Shorabak contract, the Government requested that Target

replace some of the items delivered. (Def. Ex. 115; N.T. 5/21/2018 at 56.) Target’s

representative, “genuinely tried to help [the Government] rectify [their] problems.” (Pl. Ex. 74;

N.T. 5/30/2018 at 175-176.) In fact, in a letter dated September 23, 2014, Captain Cole stated

that “Imdad replaced the damaged items, arranged for modification of electronically

incompatible items, and did his very best to rectify all problems noted.” (Id.)

               Captain Cole commented that some items were replaced, but if items could not be

replaced, the Government would “modify them, paint them, bend them,” etc. (N.T. 5/30/2018 at


                                                 7
25, 36.) The Government either exchanged, kept, used, or modified the items that Target

delivered. (N.T. 5/30/2018 at 24-25, 36, 165-166.)

                 Captain Cole recognized the difficulty of acquiring goods and supplies in

Afghanistan, as did KVG. (Pl. Ex. 43; N.T. 5/30/2018 at 156.) According to Mr. Abbott,

“[t]here are a myriad of issues that make these difficult in Afghanistan. Poor initial storage

conditions and rough transportation and checkpoint inspections are often responsible for

damages,” and security issues frustrated the timeline. (Pl. Ex. 43; N.T. 5/21/18 at 69-72.)

                 Ultimately, Captain Cole testified that they worked together to ensure that items

were fixed and working because the Government was going to be pulling out of Afghanistan.

(N.T. 5/30/2018 at 20-21.) Despite some delays,10 Shorabak was a “functioning trauma center”

that “worked very well” and “served its purpose” when U.S. and British forces departed the

trauma center. (N.T. 5/30/2018 at 19-20; 145.) Captain Cole confirmed that as of October 18,

2014, all of the equipment and supplies that Target delivered, whether it was with the original

shipment or sent as a replacement, was being used at the trauma center. (N.T. 5/30/18 at 165-

166.)

                 KVG and the Government modified the May 25, 2014 contract to provide the

Government with a five percent discount on the entire contract. (Pl. Ex. 65; N.T. 5/21/2018 at

100-101.) On August 29, 2014, KVG sent the Government an invoice with an itemized

breakdown of the items Target delivered to Shorabak, in the amount of $726,582.75, reflecting

the negotiated five percent discount, which was a reduction of $38,241.20 on the contract. (Pl.



        10
                Captain Cole testified that Shorabak was difficult to complete. Timelines were repeatedly not met,
equipment was delivered in disrepair, and Mr. Ahmadi was difficult to get in touch with. (N.T. 5/30/18 at 18.)

                                                        8
Ex. 58; N.T. 5/21/2018 99-100.) KVG did not seek or obtain approval from Target with respect

to any negotiations regarding the discount or the modification of the contract. (N.T. 5/21/2018 at

160.)

               On September 14, 2014, Target sent, and KVG received, an invoice for the

amount in the purchase agreement of $678,534.84, along with the signed delivery tickets for the

items listed in the purchase agreement. (Pl. Ex. 66; N.T. 5/21/2018 at 109; 111.)

               On September 23, 2014, Captain Cole sent a letter to Mr. Ahmadi, on Department

of Defense letterhead, stating that Target’s representative, Imdad Khan, “was instrumental in

delivering all of the Shorabak Trauma Center equipment and rectifying the problems and

discrepancies identified.” (Pl. Ex. 74; N.T. 5/30/2018 at 175-176.) Captain Cole also stated that

“[d]espite many discrepancies noted after delivery of many items had been damaged in transit to

Camp Shorabak, Imdad replaced the damaged items, arranged for modification of electrically

incompatible items, and did his very best to rectify all problems noted.” (Id.)

               A Form DD250 (“DD250”) is a standard Department of Defense form that the

Government uses as a mechanism to accept goods on a contract. (Def. Ex. 146; N.T. 5/21/2018

at 65-66; N.T. 5/23/18 at 187.) A DD250 signed by an authorized individual in the Government

is required to trigger payment to a contractor. (N.T. 5/21/2018 at 170; N.T. 5/24/2018 at 69-70,

73.) The terms of the Shorabak Contract required that a DD250 be prepared. (Pl. Ex. 20; N.T.

5/23/18 at 203-204.) The signature box on the standard DD250 form has a check box that says

“Acceptance of listed items has been made by me or under my supervision and they conform to

contract, except as noted herein or on supporting documents.” (Def. Ex. 164; N.T. 5/21/2018 at

105.) Although KVG maintains that they do not have a copy of the DD250 for the Shorabak


                                                 9
Contract, there is no dispute that the Government signed a DD250 for the Shorabak Contract.11

(N.T. 5/21/2018 at 65-66; 104; N.T. 5/23/18 at 197; N.T. 5/24/2018 at 76-77.)

                 On September 24, 2014, the Government paid KVG $726,582.75, or 95 percent of

the Shorabak Contract price, thereby closing out the contract. (Pl. Ex. 76; N.T. 5/21/2018 at 49,

103; N.T. 5/23/18 at 249-250.) KVG deposited the money from the Government into its

operating account. (N.T. 5/21/2018 at 161.) KVG did not pay Target any amount for the

Shorabak Contract. (N.T. 5/21/2018 at 188.)

II. Paktiya Contract

                 The U.S. Government sought to expand the inpatient capability of Paktiya

Regional Military Hospital (“Paktiya”) in Afghanistan from 50 to 100 beds, in anticipation of the

withdrawal of U.S. Forces from the Province and elsewhere within Regional Command-East.

(N.T. 5/30/18 at 84.) The Paktiya medical expansion was to be completed pursuant to a contract

between the U.S. Government and KVG. (N.T. 5/30/18 at 85.) In its proposal to the

Government, KVG did not estimate or calculate its labor burden for the contract. (N.T. 5/21/18

at 149-151.) KVG was awarded the contract to provide goods to Paktiya. The amount of the

contract was $201,967.60. (Pl. Ex. 12; Def. Ex. 137; N.T. 5/24/18 at 55.)

                 On June 15, 2014, KVG and Target entered into a purchase agreement whereby

KVG issued a purchase order to Target for delivery of the medical supplies and equipment to

Paktiya in accordance with KVG’s contract with the Government, for a proposed payment of

$179,136.48 (“Paktiya Contract”). (Pl. Ex. 26, 27; Def. Ex. 139; N.T. 5/21/2018 at 112-113.)


        11
                  No completed DD250 was submitted to the Court in connection with the Shorabak Contract. The
parties, however, acknowledged that a DD250 would have had to have been prepared in order for KVG to be paid by
the Government.

                                                      10
Under the contract, Target was required to deliver, according to brand and model where

specified, seventy items. The KVG purchase order to Target for Paktiya required “All items

new. BRAND and Part Number exactly as Exhibit. KVG will verify prior to delivery.” (Def. Ex.

139; N.T. 5/24/18 at 56.) The scheduled delivery date for goods to Paktiya was August 12, 2014.

(Pl. Ex. 27; Def. Ex. 139; N.T. 5/21/18 at 113.) Target was not able to meet the delivery

deadline under the contract. (N.T. 5/21/18 at 113-114.) Target made deliveries of medical

equipment and supplies directly to Paktiya on August 19, 2014 and September 19, 2014.

                   The Government contracting officer for Paktiya was Kari Pelton and the acting

COR was Captain Katherine Zamperini (“Captain Zamperini”).12 (N.T. 5/30/18 at 85-86.)

Captain Zamperini was tasked with receiving the supplies and equipment from Target and

inspecting the items against the contract requirements for any discrepancies. (N.T. 5/30/2018 at

85-86.)

                   After the first delivery, Captain Zamperini contacted Mr. Ahmadi, “expressing

concern” about nonconforming items. (N.T. 5/30/2018 at 98.) On August 19, 2014, Captain

Zamperini sent an email to Mr. Ahmadi with a list of several complaints about Target’s delivery

of goods to Paktiya. (Def. Ex. 142.) Mr. Ahmadi made some suggestions that he could provide

similar products to the ones contractually ordered. (Def. Ex. 142.) In response, Captain

Zamperini advised that the equipment must match what is stated in the contract. (Id.) She

furthered noted that if the equipment did not match, “it will be annotated and the contract will be

adjusted pricewise.” (Id.) With Target’s first delivery of goods to Paktiya, thirty-seven out of



          12
                   Captain Zamperini, a medical doctor, became the medical advisor to Paktiya in July 2014. (N.T.
5/30/18 81, 84.)

                                                         11
seventy items were incorrect, damaged, or missing. (N.T. 5/30/18 at 98; Def. Ex. 146.)

               Captain Zamperini notified Ms. Pelton regarding the nonconforming goods. (Def.

Ex. 146; N.T. 5/30/18 at 109-110, 114.) Ms. Pelton instructed Captain Zamperini to indicate in

an excel spreadsheet which items the Government would keep, reject, or request Target replace.

(Def. Ex. 146.) Ms. Pelton further instructed Captain Zamperini that “if you want [Target] to

replace the item then the [Government] should not accept or pay for the item until it is

satisfactory. You can also just reject/cancel the item and have them take whatever they brought

back with them.” (Def. Ex. 146.) Captain Zamperini used a color-coded spreadsheet of item

discrepancies on the Paktiya contract, with green indicating that the correct contract item had

been delivered; yellow indicating that the Government needed to verify the item; and red

indicating that the item needed to be replaced. (Pl. Ex. 59; N.T. 5/21/2018 at 117-118; N.T.

5/30/2018 at 132-133.) At trial, this spreadsheet was admitted into evidence. (Pl. Ex. 59.)

According to the spreadsheet, there were only three items color coded in red on the chart, and the

rest were yellow or green. (Pl. Ex. 59; N.T. 5/30/2018 at 133-134.)

               The record demonstrates that Mr. Ahmadi did replace some of the goods initially

delivered with conforming items. (N.T. 5/30/18 at 98.) According to Captain Zamperini, Mr.

Ahmadi made multiple attempts to fix discrepancies, but at the end of the process there were still

some items that were incorrect and damaged. (N.T. 5/30/18 at 114.) If certain pieces of

equipment were nonconforming, but were still functional and useful in the hospital, then the

Government would decide whether to accept the nonconforming item in place of the item listed

in the contract. (N.T. 5/30/2018 at 94.) The Government only accepted nonconforming goods if

they were still useful to the Afghan Army. (N.T. 5/30/2018 at 129-130, 132.) Neither the


                                                12
Government, nor KVG, returned the goods delivered, or abandoned them. (Stipulated Finding of

Fact.)

                 On September 19, 2014, Captain Zamperini informed Mr. Ahmadi by email that

the contract was “being adjusted according to the items delivered.” (Pl. Ex. 69.) Mr. Ahmadi

thought that this message referred to two surgery lights that had been delivered, but were unable

to be installed in the ceiling. (A.T. 3/4/18 at 72-73.) Mr. Ahmadi did not hear anything further

from Captain Zamperini. (A.T. 3/4/2018 at 73.)

                 On September 20, 2014, KVG sent an invoice for the Paktiya Contract to the

Government in the amount of $138,447.86, reflecting a negotiated discount, a reduction of

$63,519.74 on the contract. (Pl. Ex. 73; N.T. 5/21/2018 at 128.) KVG did not

contemporaneously track time it spent on the contract. (N.T. 5/23/18 at 221.) The discount was

reached based on the spreadsheet exchanged between the Government and KVG. (N.T.

5/24/2018 at 97.) KVG did not seek or obtain approval from Target with respect to any

negotiations regarding the discount or the modification of the contract. (N.T. 5/21/2018 at 160.)

                 Ms. Pelton had informed Captain Zamperini that “[t]he DD250 is the internal

gov’t document showing which items that correlate to the contract the gov’t is accepting. The

primecontractor will likely pre-fill most of the DD250 and email that to you”, which Mr. Boyer

agrees would have occurred for this contract. (Def. Ex. 147.) Although KVG maintains that they

do not have a copy of the DD250 for the Paktiya Contract, there is no dispute that the

Government signed a DD250 for the Paktiya Contract.13 (N.T. 5/21/2018 at 128-129, 150, 170;


         13
                  No completed DD250 was submitted to the Court in connection with the Paktiya Contract. The
parties, however, acknowledged that a DD250 would have had to have been prepared in order for KVG to be paid by
the Government. As Mr. Abbott testified, “I will agree that a DD250 exists for sure back in Paktia [sic], signed by

                                                        13
N.T. 5/23/18 at 186-187, 197; N.T. 5/24/2018 at 76-77.)

                 On October 14, 2014, KVG received payment from the Government for the

Paktiya Contract in the amount of $138,447.86, constituting approximately 69 percent of the

contract price. (N.T. 79B; N.T. 5/21/2018 at 124; N.T. 5/23/18 at 249-250.) On October 27,

2014, Target invoiced KVG for the goods that Target delivered to Paktiya. (Pl. Ex. 79A; N.T.

5/21/2018 at 123-124; A.T. 3/4/2018 at 69.) KVG did not pay Target any amount for the Paktiya

Contract. (N.T. 5/21/2018 at 188; A.T. 3/4/2018 at 66, 69, 73, 196.)

III. Withheld Payment on the Shorabak and Paktiya Contracts

                 In late 2014, Mr. Ahmadi asked Mr. Abbott whether there was any update

regarding payment on the Shorabak and Paktiya contracts. (Pl. Ex. 80.) Mr. Abbott, choosing

not to disclose that KVG had already received payment from the Government, instead responded

that he was “[w]orking on it,” and “no date yet, you know how it goes” in response to Mr.

Ahmadi’s pleas for payment owed to his suppliers. (Pl. Ex. 80; N.T. 5/21/2018 at 26-27, 29-30;

A.T. 3/4/2018 at 51, 53, 55-56, 59-61.)

                 Mr. Ahmadi understood Mr. Abbott’s statement that he was “working on it” to

mean that KVG was working on getting payment from the Government. (Pl. Ex. 80; A.T.

3/4/2018 at 55, 59-60.) However, Mr. Abbott testified that when he said “working on it,” he

meant that he was working on determining what, and if, KVG was going to pay Target; a fact

that he did not disclose to Mr. Ahmadi. (Pl. Ex. 80; N.T. 5/21/2018 at 29.)




the … contracting officer.” (N.T. 5/24/18 at 76-77.)



                                                       14
               On October 15, 2014, Mr. Ahmadi requested payment of the invoice he submitted

to KVG for the Shorabak Contract. (Pl. Ex. 76; N.T. 5/21/2018 at 50-51.) Mr. Abbott responded

that “[w]e are still working on the payment process” and, again, did not tell Mr. Ahmadi that

KVG had already received payment from the Government. (Pl. Ex. 76; N.T. 5/21/2018 at

51-53.)

               In November 2014, Mr. Ahmadi contacted Mr. Abbott several times, requesting

evidence that the Government was withholding payment to KVG so that he could show his

suppliers who were demanding payment or an explanation. (Pl. Ex. 80-81; N.T. 5/21/2018 at

136-137.) In response, Mr. Abbott did not provide Target any email communication with the

Government about payment, and did not tell Mr. Ahmadi that KVG had already been paid by the

Government. (A.T. 3/4/2018 at 76-77, 78-79.)

               In December 2014, Mr. Abbott told Mr. Ahmadi that “the contract is under

review” and that “the payments are [on] hold due to a problem,” and later that “[w]ith the US

holidays now starting, we expect no further progress until the middle of January. We will keep

you updated as to any further requests at that time.” (Pl. Ex. 81; N.T. 5/21/2018 at 135.) Mr.

Abbott did not tell Mr. Ahmadi that KVG was the one holding the money. (N.T. 5/21/2018 at

135-136.)

               In February 2015, and several times again in March 2015, Mr. Ahmadi inquired

about payment, noting that Target was in “big trouble” regarding payment, to which Mr. Abbott

continued to respond that “the narrative is still in process,” “update will be coming soon,” and

“things are moving slowly and still under review,” never telling Target that they had already

received payment. (Pl. Ex. 82; N.T. 5/21/2018 at 135, 142-144; A.T. 3/4/2018 at 80.) By March


                                                15
3, 2015, KVG had decided that it was not going to pay Target, claiming it did not know what was

delivered to Paktiya and Shorabak. (N.T. 5/21/2018 at 142; N.T. 5/24/2018 at 118.)

                  On March 20, 2015, KVG sent a letter, drafted by a lawyer in the Philippines, to

Target stating that KVG would be holding payment on the Shorabak and Paktiya Contracts,

totaling $857,671.32 for two years pending resolution or any adverse action by the government

on either contract. (Pl. Ex. 83; N.T. 5/21/2018 at 142-143, 145.) KVG withheld payment on the

premise that it was at risk for adverse action from the Special Inspector General for Afghanistan

Reconstruction (“SIGAR”),14 the Government, or the Government of Afghanistan. (N.T.

5/21/2018 at 156, 183.) In sum, Mr. Abbott testified that payments were withheld to Target

because KVG did not know what goods were actually delivered,15 and it was concerned that

SIGAR was opening investigations into poor performance on Government contracts pertaining to

Afghanistan. (N.T. 5/21/18 at 156.) At trial, however, Mr. Abbott testified that he was never

made aware of any SIGAR investigations of KVG relating to Target, or any CID investigations,

False Claims Act cases, proposed debarment, suspension, or requests for more money against

KVG, and KVG is confident that such adverse action will no longer occur. (N.T. 5/21/2018 at

156-157, 188.)




         14
                  SIGAR is a Congressionally created agency within the U.S. Departments of State and Defense.
(N.T. 5/21/18 at 173.) SIGAR conducts investigations to uncover waste, fraud and abuse as it relates to government
contracts in Afghanistan. (Id.)
         15
                     The March 20, 2015 letter did not request that Target provide proof of the authenticity of the items
delivered on the contracts, or request clarification of documents that Target had provided previously. (Pl. Ex. 83;
N.T. 5/21/2018 at 183; N.T. 5/23/18 at 230-231.) KVG did not follow up at any point after the March 20, 2015
letter (until after this lawsuit was filed) to request that Target provide proof of the items delivered. (N.T. 5/21/2018
at 183.)

                                                           16
               The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi that the

Government had not been withholding payment, and that KVG was considering seeking damages

against Target for several of the parties’ contracts. (N.T. 5/21/2018 at 144, 146-148.)

At no point prior to March 20, 2015, did KVG, on any of the parties’ contracts, request that

Target take any items back, or state that it would be seeking damages from Target. (N.T.

5/21/2018 at 149.)

               After 2015, KVG did not receive any more solicitations for work in Afghanistan

and it did not seek any solicitations. (N.T. 5/23/18 at 145-146, 238.) KVG avers that it was put

out of business in Afghanistan as a result of all of Target’s mistakes. (Id.)

IV. Counterclaims

       A. Bagram Flagpole

               On April 3, 2013, Target and KVG entered into a contract for the purchase and

delivery of a 25-foot flagpole to the Government at Bagram Air Base. (N.T. 5/23/8 at 85, 92-93.)

In its proposal to the Government, KVG did not estimate or calculate its labor burden for the

contract. (N.T. 5/21/18 at 149-151.)

               On or about April 22, 2013, Target delivered an 18-foot-tall flagpole to the

Government at Bagram Air Base. (Def. Ex. 56.) On that same day, the Government

acknowledged receipt of the flagpole that Target had delivered, noting that it “was not the item

quoted. The delivered pole is just shy of 18ft, and is missing some of the features from your

quote.” (Id.) Mr. Abbott relayed the Government’s email to Target and requested that Target

“let [him] know when the correct flagpole is ready for delivery.” (Id.)




                                                 17
               Target replaced the 18-foot flagpole with a 25-foot flagpole that was consistent

with the contract specifications. (Def. Ex. 56; N.T. 5/23/18 at 95, 98-99; N.T. 5/24/18 at 82,

133.) The replacement flagpole from Target was acceptable to the Government and KVG. (N.T.

5/23/18 at 87; N.T. 5/24/18 82.)

               The Government paid KVG for the flagpole Target delivered, and the

Government retained possession of the replacement flagpole. (N.T. 5/21/18 at 158-159; N.T.

5/23/18 at 219; N.T. 5/24/18 at 134.) KVG paid Target for the flagpole it had delivered to

Bagram Air Base, and the contract was closed out in 2013. (N.T. 5/21/18 at 148-149; 5/24/18 at

82, 113, 134.) There is no indication in the record that the Government returned the replacement

flagpole that Target delivered. (N.T. 5/21/2018 at 158-159.)

               KVG did not make any further mention with respect to the 25-foot flagpole

delivered by Target to Bagram Air Base until March 20, 2015, approximately 23 months after the

flagpole had been delivered, and accepted by the Government and KVG. (N.T. 5/21/18 at 146.)

The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi that it was considering

seeking damages against Target for several of the parties’ contracts, including the delivery of the

flagpole to Bagram Air Base. (N.T. 5/21/2018 at 146-148.) During his testimony at trial, Mr.

Abbott confirmed that at no point between 2013 and March 2015 did KVG tell Target that KVG

was revoking its acceptance of the flagpole, returning the flagpole, or seeking damages. (N.T.

5/21/18 at 149.)

               KVG alleges that it suffered $2,000 (20 hours x $100/hr) in compensatory

damages in addressing the nonconforming flagpole. (N.T. 5/24/18 at 61; Def. Ex. 185.) KVG,

however, did not contemporaneously track time it spent on this contract. (N.T. 5/23/18 at 221;


                                                18
N.T. 5/24/18 at 85.) In fact, the record indicates that KVG did not even calculate the amount of

time spent (or the value thereof) addressing any issues with this contract until after this case was

filed. (N.T. 5/24/18 at 85-87; N.T. 5/23/18 at 221.)

       B. Shindad Tent Skin

               KVG executed a contract with the Government on June 14, 2013 for a PVC tent

roof cover, or “tent skin.” (Def. Ex. 60; N.T. 5/24/18 at 29.) In its proposal to the Government,

KVG did not estimate or calculate its labor burden for the contract. (N.T. 5/21/18 at 149-151.)

               On June 13, 2013, Target and KVG entered into an agreement for the purchase

and delivery of a tent skin to Shindand Air Base16 for $31,000, under KVG’s contract with the

Government, Contract No. W56JSM-13-P-0116. (Def. Ex. 60, 68; A.T. 3/5/2018 43; N.T.

5/24/2018 27-29.) The tent skin was to be fire retardant, water proof, and manufactured by Al

Baddad International, Dubai, UAE. (Def. Ex. 68; 5/24/18 at 29.)

               On August 5, 2013, Target made a delivery to the Government at Shindand Air

Base. (Def. Ex. 80.) The Government acknowledged receipt of the goods that Target had

delivered, but noted that although the tent skin should have been in one piece, it came in several

boxes. (Def. Ex. 80.) Mr. Boyer explained that Mr. Ahmadi acknowledged that the tent skin

delivered by Target was not the Al Baddad tent skin ordered. (N.T. 5/24/18 at 40.) Mr. Ahmadi

blamed this mistake on his supplier. (A.T. 3/5/18 at 62.)

               In order to fix the delivery of this nonconforming item, Mr. Abbott flew to Dubai

and met with Mr. Ahmadi in order to oversee the purchase of the correct tent skin. (N.T. 5/24/18

at 42.) KVG paid for the transport of the correct item, as well as the plane ticket to Dubai. (N.T.


       16
               The Shindand Air Base is located in the Herat Province, Afghanistan.

                                                     19
5/24/18 at 42; Def. Ex. 85.) The cost of the plane ticket to Dubai was $538.03. (Def. Ex. 85.)

KVG walked Target through the entire process of obtaining the correct tent skin. (A.T. 3/5/18 at

69.)

               On August 29, 2013, Target delivered a replacement tent skin to the Government

at Shindand Air Base. (A.T. 3/5/2018 at 156, 159.) The tent skin delivered to the Government

on August 29, 2013 was the correct item, and the Government accepted the tent skin. (A.T.

3/5/18 82, 156, 159.) There is no indication in the record that the Government returned the

replacement tent skin that was delivered on August 29, 2013.

               The Government paid KVG for the tent skin Target delivered, and the

Government retained possession of the replacement tent skin. (N.T. 5/23/18 at 219; N.T. 5/24/18

at 134; A.T. 3/5/18 at 86.) On September 24, 2013, Target invoiced KVG for the tent skin it

delivered to Shindand Air Base. (Def. Ex. 87; A.T. 3/5/2018 at 82.) KVG paid Target for the

tent skin it delivered to Shindand Air Base, and the contract was closed out in 2013. (N.T.

5/21/18 at 148-149; N.T. 5/24/18 at 134; A.T. 3/5/2018 at 82, 156-157.)

               KVG listed the contract as an example of a contract completed to the satisfaction

of the Government, and as an example of past contract performance by both KVG and Target in a

subsequent May 11, 2014 technical factor, and again in another proposal. (Pl. Ex. 15; Def. Ex.

175; N.T. 5/23/18 at 212-214.) This example formed part of the proposal packages submitted to

the Government when KVG was seeking other contracts. (Id.)

               KVG did not make any further mention with respect to the tent skin until March

20, 2015, approximately 19 months after it had been delivered to the Government. (N.T. 5/21/18

at 146-147.) The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi that it was


                                               20
considering seeking damages against Target for several of the parties’ contracts, including the

delivery of the tent skin. (N.T. 5/21/2018 at 146-148.)              During his testimony at trial, Mr.

Abbott confirmed that at no point between 2013 and March 2015 did KVG give notice to Target

that it was revoking acceptance of the tent skin, returning the tent skin, or seeking damages.

(N.T. 5/21/18 at 149.)

                  KVG alleges that it suffered $13,600 (136 hours x $100/hr) in compensatory

damages in addressing the nonconforming tent skin. (N.T. 5/24/18 at 61; Def. Ex. 185.) KVG,

however, did not contemporaneously track time it spent on this contract. (N.T. 5/23/18 at 221;

N.T. 5/24/18 at 85.) In fact, the record indicates that KVG did not even calculate the amount of

time spent (or the value thereof) addressing any issues with this contract until after this case was

filed. (N.T. 5/24/18 at 85-87; N.T. 5/23/18 at 221.) KVG also alleges that it spent $9,600 to

another freight forwarder in order to deliver the correct tent skin.17 (Def. Ex. 185; N.T. 5/24/18

at 61.) In addition, KVG asserts that it lost an additional contract with the U.S. Government

because of the tent skin contract, which resulted in lost profits of $32,643. (Def. Ex. 185; N.T.

5/24/18 at 62.)

       C. Pilot Armor Vests and Plates

                  In October 2013, Target and KVG entered into an agreement for the purchase and

delivery of pilot armor vests to the Afghan Pilot program at Kabul International Airport. (Dkt.

No. 222 - Stipulated Finding of Fact No. 14.) In its proposal to the Government, KVG did not

estimate or calculate its labor burden for the contract. (N.T. 5/21/18 at 149-151.)




       17
                  No transport receipt was submitted to the Court.

                                                         21
               Byron Kreck (“Mr. Kreck”) testified at trial. (N.T. 5/23/18.) Mr. Kreck served in

the United States Army from 1989 to 2009, and worked for Raytheon Co. (“Raytheon”) from

October 2013 until May 2016. (N.T. 5/23/18 at 14-15, 18.) As part of his work for Raytheon, he

was tasked with procuring protective vests for Afghan National Army pilots. (N.T. 5/23/18 at

22.) KVG was retained to provide the vests to Raytheon. KVG, in turn, subcontracted the

project to Target. (N.T. 5/23/18 at 24-25; Def. Ex. 150.)

               On October 27, 2013, Target provided a sample of the vests to Mr. Kreck for

inspection. (N.T. 5/23/18 at 27.) Mr. Kreck found the samples to be of appropriate quality, and

he photographed the sample plate. (N.T. 5/23/18 at 27, 29; Def. Ex. 151 (Bates 2101), 154.) The

manufacturer of the sample plate was Global Armour, South Africa, and the plate was ceramic.

(N.T. 5/23/18 at 30, Def. Ex. 151 (Bates 2101, 2083).)

               On November 15, 2013, Target delivered plates and vests. (N.T. 5/23/18 at 31-

32; Def. Ex. 151 (Bates 2085).) Mr. Kreck testified that the armor plates delivered were not

made of ceramic, and were completely different from the sample shown previously. (N.T.

5/23/18 at 33, 34.) The plates delivered had numerous defects, including rips, tears, dirt, stains

and were not properly labeled. (N.T. 5/23/18 at 34.) In addition, the vests delivered had no sizes

labeled, and appeared to be all the same size, as opposed to the various sizes ordered. (N.T.

5/23/18 at 36, 37.) These discrepancies were reported to KVG, and Mr. Boyer advised that he

would send out the vendor [Target] to replace the vests. (N.T. 5/23/18 at 34, 36-37, Def. Ex. 156

(Bates 2135-2136).) On November 15, 2013, Mr. Boyer notified Mr. Ahmadi of the

nonconforming plates and vests. (N.T. 5/23/18 at 101; Def. Ex. 155.) In his communication, Mr.

Boyer requested that Mr. Ahmadi retrieve the nonconforming goods and replace them. (Def. Ex.


                                                 22
155.)

               Target delivered a replacement set of armored vests on or about December 2,

2013. (N.T. 5/23/18 at 38.) Mr. Kreck wrote an email identifying various deficiencies with the

second shipment of goods. (N.T. 5/23/18 at 43; Def. Ex. 157.) Mr. Kreck commented that the

vests in the second shipment seemed sufficient, but the armor plates appeared homemade. (Id.)

The manufacturer name, Global Armour, did not appear on the plates delivered in the second

shipment. (N.T. 5/23/18 at 40.)

               A third delivery was received on or about December 6, 2013. (N.T. 5/23/18 at

44.) The plates delivered in the third shipment contained the wrong manufacturer name, no

manufacturing date, no serial number, and no lot number. (N.T. 5/23/18 at 46, Def Ex. 151

(Bates 2077-2078).) Mr. Kreck emailed KVG concerning the deficiencies, (N.T. 5/23/18 at

49-50; Def. Ex. 157, 158.) Target made three deliveries of armored plates that were not

accepted. (N.T. 5/23/18 at 50.) Acceptable plates were finally provided, but not from Target.

(N.T. 5/23/18 at 50.)

               The Government paid KVG for the armor vests that Target delivered, and the

Government retained possession of the replacement armor vests. (N.T. 5/21/18 at 158-159;

5/24/18 at 134; A.T. 3/5/18 at 160.) KVG paid Target for the vests it delivered, but Target was

not paid for any armor plates that were delivered. (5/24/18 at 134, 157; A.T. 3/5/18 at 159-160.)

The armor plates that were delivered by Target, were taken back by Target, and placed back into

Target’s stock. (A.T. 3/5/18 at 159.) The contract was closed out as of January 29, 2014. (N.T.

5/24/18 at 134.) KVG did not make any further mention with respect to the armored vests until

March 20, 2015, more than 14 months after KVG paid Target for the vests. (N.T. 5/21/18 at


                                               23
146-147.) The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi that it was

considering seeking damages against Target for several of the parties’ contracts, including the

delivery of the armor vests. (N.T. 5/21/2018 at 146-148.)

               KVG alleges that it suffered $12,000 (120 hours x $100/hr) in compensatory

damages in addressing the nonconforming armor vests. (N.T. 5/24/18 at 62; Def. Ex. 185.)

KVG, however, did not contemporaneously track time it spent on this contract. (N.T. 5/23/18 at

221; N.T. 5/24/18 at 85.) In fact, the record indicates that KVG did not even calculate the

amount of time spent (or the value thereof) addressing any issues with this contract until after

this case was filed. (N.T. 5/24/18 at 85-87; N.T. 5/23/18 at 221.) KVG also alleges that if it had

not taken charge and provided the correct plates, KVG could have received a negative report

from the Government. (N.T. 5/23/18 at 53.)

       D. Bagram DFIP Medical Equipment

               On August 15, 2013, Target and KVG entered into an agreement for the

purchase and delivery of VertX and XRay medical equipment to Bagram Air Base under KVG’s

contract with the Government, Contract No. W56JSM-13-P-0119. (Dkt. No. 222 - Stipulated

Finding of Fact No. 11.) The contract provided that “[a]ll equipments are [sic] match with Same

Model & Part Number.” (Id.) After receipt of the contract award on July 19, 2013, KVG

reiterated the necessity of exact part numbers being delivered correctly. (Id.)

               On December 5, 2013, the Government acknowledged receipt of the medical

equipment under this contract, and retained the delivered goods. (Dkt. No. 222 - Stipulated

Finding of Fact No. 12; Def. Ex. 164; N.T. 5/24/18 at 133.) The Government signed the DD250

and there is no indication in the record that the Government or KVG returned, or attempted to


                                                24
return, the medical equipment delivered. (Dkt. No. 222 - Stipulated Finding of Fact No. 13; Def.

Ex. 164; A.T. 3/5/2018 at 160.)

               The Government paid KVG for the medical equipment. (Dkt. No. 222 -

Stipulated Finding of Fact No. 13; N.T. 5/24/18 at 134.) KVG paid Target for the medical

equipment. (Dkt. No. 222 - Stipulated Finding of Fact No. 13; N.T. 5/23/18 at 219; N.T. 5/24/18

at 113, 134.) The contract was closed out in 2013. (N.T. 5/21/18 at 148-149

               KVG listed the contract as an example of a contract completed to the satisfaction

of the Government, and as an example of past contract performance by both KVG and Target in a

subsequent May 11, 2014 technical factor, and again in another proposal. (Pl. Ex. 15; Def. Ex.

175; N.T. 5/23/18 at 212-214.) This example formed part of the proposal packages submitted to

the Government when KVG was seeking other contracts. (Id.)

               KVG did not make any further mention with respect to the Bagram DFIP medical

equipment until March 20, 2015, approximately 15 months after it had been delivered to the

Government, and more than 14 months after KVG paid Target for it. (N.T. 5/21/18 at 146-147.)

The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi that it was considering

seeking damages against Target for several of the parties’ contracts, including the delivery of the

Bagram DFIP medical equipment. (N.T. 5/21/2018 at 146-148.)          During his testimony at trial,

Mr. Abbott confirmed that at no point between 2013 and March 2015 did KVG give notice to

Target that it was revoking acceptance of the medical equipment, returning the medical

equipment, or seeking damages. (N.T. 5/21/18 at 149.)

               During trial, Mr. Boyer testified that Target failed to procure two items in this

contract. (N.T. 5/24/18 at 43.) KVG asserts that it had to locate those items in the United States,


                                                25
and supply them directly to the Government. (Id.) KVG avers that it suffered $43,084 in

damages because it had to pay for parts that Target could not deliver, but had previously quoted

to KVG.18 (N.T. 5/24/18 at 62; Def. Ex. 185.) KVG further alleges that it suffered $10,400 (104

hours x $100/hr) in compensatory damages with respect to this contract. (N.T. 5/24/18 at 61;

Def. Ex. 185.) KVG, however, did not contemporaneously track time it spent on this contract.

(N.T. 5/23/18 at 221; N.T. 5/24/18 at 85.) In fact, the record indicates that KVG did not even

calculate the amount of time spent (or the value thereof) addressing any issues with this contract

until after this case was filed. (N.T. 5/24/18 at 85-87; N.T. 5/23/18 at 221.)

       E. Afghan National Defense University Sports Equipment

               On August 28, 2013, Target and KVG entered into an agreement for the purchase

and delivery of sports equipment to the Afghan National Defense University under KVG’s

contract with the Government, Contract No. W56JSM-13-P-1031. (Dkt. No. 222 - Stipulated

Finding of Fact No. 15.) The invoice price was $64,550, representing the quoted prices by

Target on July 18, 2013. (Dkt. No. 222 - Stipulated Finding of Fact No. 16.)

               In December 2013, Target delivered sports equipment to Afghan National

Defense University. (N.T. 5/24/18 at 133.) On December 15, 2013, the Government

acknowledged receipt of the sports equipment under this contract, retained the goods, and paid

KVG in full. (Dkt. No. 222 - Stipulated Finding of Fact No. 17; N.T. 5/21/18 at 149; N.T.

5/24/18 at 134; N.T. 5/23/18 at 219.) KVG paid Target for the sports equipment it delivered, and

the contract was closed out in 2013. (Dkt. No. 222; Stipulated Finding of Fact No. 18; N.T.

5/21/18 at 148-149; N.T. 5/24/18 at 134.) Despite having made payment, KVG averred at trial


       18
               There is no supporting documentation in the record, only the testimony of Mr. Abbott.

                                                     26
that nonconforming items were delivered. (N.T. 5/24/18 at 63.) However, neither the

Government nor KVG returned the supplied sports equipment that Target delivered. (Dkt. No.

222 - Stipulated Finding of Fact No. 19.)

               KVG listed the contract as an example of a contract completed to the satisfaction

of the Government, and as an example of past contract performance by both KVG and Target in a

subsequent May 11, 2014 technical factor, and again in another proposal. (Pl. Ex. 15; Def. Ex.

175; N.T. 5/23/18 at 212-214.) This example formed part of the proposal packages submitted to

the Government when KVG was seeking other contracts. (Id.)

               KVG did not make any further mention with respect to the sports equipment until

March 20, 2015, more than 15 months after it had been delivered to the Government. (N.T.

5/21/18 at 146-147.) The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi

that it was considering seeking damages against Target for several of the parties’ contracts,

including the delivery of the sports equipment. (N.T. 5/21/2018 at 146-148.)      During his

testimony at trial, Mr. Abbott confirmed that at no point between 2013 and March 2015 did KVG

give notice to Target that it was revoking acceptance of the sports equipment, returning the sports

equipment, or seeking damages. (N.T. 5/21/18 at 149.)

               KVG alleges that it suffered $14,400 (144 hours x $100/hr) in compensatory

damages in addressing this contract. (N.T. 5/24/18 at 61; Def. Ex. 185.) KVG, however, did not

contemporaneously track time it spent on this contract. (N.T. 5/23/18 at 221; N.T. 5/24/18 at

85.) In fact, the record indicates that KVG did not even calculate the amount of time spent (or

the value thereof) addressing any issues with this contract until after this case was filed. (N.T.

5/24/18 at 85-87; N.T. 5/23/18 at 221.)


                                                 27
       F. Kandahar Regional Medical Equipment

               On July 19, 2013, Target and KVG entered into an agreement for the purchase and

delivery of medical equipment for the Kandahar Regional Medical Center. (Dkt. No. 222 -

Stipulated Finding of Fact No. 20.) On or about October 2, 2013, Target delivered medical

equipment to the Government. (Dkt. No. 222 - Stipulated Finding of Fact No. 21; N.T. 5/24/18 at

133.) The Government acknowledged receipt of the medical equipment under the contract. (Dkt.

No. 222 - Stipulated Finding of Fact No. 22.) The Government retained possession of, and did

not reject or attempt to return, the medical equipment. (Dkt. No. 222 - Stipulated Finding of Fact

No. 22; N.T. 5/21/18 at 149.)

               The Government paid KVG in full for the medical equipment delivered by Target.

(Dkt. No. 222 - Stipulated Finding of Fact No. 22; N.T. 5/24/18 at 134.) KVG paid Target for

the medical equipment it delivered, and the contract was closed out in 2013. (Dkt. No. 222 -

Stipulated Finding of Fact No. 22; N.T. 5/24/18 at 113, 134; N.T. 5/23/18 at 219; N.T. 5/21/18 at

148-149.) Neither the Government nor KVG returned the medical equipment Target delivered.

(Dkt. No. 222 - Stipulated Finding of Fact No. 24.)

               KVG listed the contract as an example of a contract completed to the satisfaction

of the Government, and as an example of past contract performance by both KVG and Target in a

subsequent May 11, 2014 technical factor, and again in another proposal. (Pl. Ex. 15; Def. Ex.

175; N.T. 5/23/18 at 212-214.) This example formed part of the proposal packages submitted to

the Government when KVG was seeking other contracts. (Id.)

               KVG did not make any further mention with respect to the Kandahar medical

equipment until March 20, 2015, more than 17 months after it had been delivered to the


                                                28
Government, and more than 16 months after KVG had paid Target. (N.T. 5/21/18 at 146-147.)

The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi that it was considering

seeking damages against Target for several of the parties’ contracts, including the delivery of the

medical center equipment. (N.T. 5/21/2018 at 146-148.)      During his testimony at trial, Mr.

Abbott confirmed that at no point between 2013 and March 2015 did KVG give notice to Target

that it was revoking acceptance of the medical equipment delivered to Kandahar, returning the

medical equipment, or seeking damages. (N.T. 5/21/18 at 149.) No evidence was presented at

trial about any damages suffered by KVG as a result of this contract.

       G. Kandahar Power Consumables

               On May 21, 2014, Target and KVG entered into a valid and enforceable

agreement for the purchase and delivery of power plant consumables for delivery to Kandahar

Province, Afghanistan under KVG’s contract with the Government, Contract No. W56KJD-14-

C-009. (Def. Ex. 183; Dkt. No. 222 - Stipulated Finding of Fact No. 25; N.T. 5/24/2018 at 45.)

233. In its proposal to the Government, KVG did not estimate or calculate its labor burden for

the contract. (N.T. 5/21/18 at 149.)

               On May 30, 2014, Target informed KVG it could not provide the required goods

under the contract for the quoted price. (Def. Ex. 176; N.T. 5/24/2018 at 44-45.) Almost

immediately upon KVG receiving the award from the Government, Target informed KVG that

there were two parts of the contract that they could not supply for the quoted prices. (Def. Ex.

180; N.T. 5/23/18 at 180, 207-208.) Target underbid the contract by approximately $900,000.

(N.T. 5/24/18 at 46.)




                                                29
               Less than 10 days from the date of the award, KVG then informed the

Government of the mistake in the bid, and requested that the Government terminate the contract

for convenience. (Def. 180; N.T. 5/23/18 at 181.) On June 14, 2014, the contract was terminated

for the Government’s convenience prior to delivery at no cost to the parties. (Def. Ex. 181; N.T.

5/23/18 at 136, 183.) KVG flowed down the same terms, of no-cost, that it received from the

Government, to Target. (Pl. Ex. 24; N.T. 5/23/18 at 216-217.) The contract was terminated for

convenience, and closed out, in June 2014. (N.T. 5/24/18 at 134.) KVG did not make any further

mention with respect to the Kandahar power consumables contract until March 20, 2015, nearly

9 months after the termination for convenience. (N.T. 5/21/18 at 146-147.)

               Mr. Boyer testified that in all of his other dealings in Afghanistan, totaling

approximately 400 contracts, no other contract was ever terminated for convenience, prior to this

occurrence. (N.T. 5/23/18 at 141.) Following this termination for convenience, Mr. Abbott

testified that KVG did not receive any more requests for quotes or proposals from the

Government with respect to Afghanistan. (N.T. 5/24/18 at 50-51.)

               KVG asserts that it lost profit on the Kandahar Power Consumables project in the

amount of $241,307.19. (Def. Ex. 185; N.T. 5/24/18 at 63.) KVG further contends that it spent

approximately 144 hours (amounting to $14,400 in alleged compensatory damages (144 hours x

$100/hr)) in preparing the proposal, investigating the value of parts, and addressing the incorrect

Target quote, for a total loss of $255,707.19 in lost profit and damages on this contract. (Def.

Ex. 185; N.T. 5/24/18 at 63, 84-85.) KVG, however, did not contemporaneously track time it

spent on this contract. (N.T. 5/23/18 at 221; N.T. 5/24/18 at 85.) In fact, the record indicates

that KVG did not even calculate the amount of time spent (or the value thereof) addressing any


                                                 30
issues with this contract until after this case was filed. (N.T. 5/24/18 at 85-87; N.T. 5/23/18 at

221.)

        H. Shorabak Counterclaim Damages

               KVG reduced the price of the Shorabak Contract by $38,241.20 in order to settle

with the Government. (N.T. 5/24/18 at 59; Def. Ex. 185.) KVG also estimates that it spent 280

hours in attempting to address issues with the Shorabak Contract at a rate of $100 per hour for a

total of $28,000. (N.T. 5/24/18 at 59; Def. Ex. 185.) Similar to the preceding counterclaim

contracts, KVG did not contemporaneously track the time it spent on this contract. (N.T. 5/23/18

at 221; N.T. 5/24/18 at 85.) In fact, the record indicates that KVG did not even calculate the

amount of time spent (or the value thereof) addressing any issues with this contract until after

this case was filed. (N.T. 5/24/18 at 85-87; N.T. 5/23/18 at 221.) KVG also asserts that it spent

travel costs in the amount of $9,600 for a trip to Kabul in order to address issues with the

Shorabak Contract.19 (N.T. 5/24/18 at 60; Def. Ex. 185.) Accordingly, KVG avers that it is

entitled to a total of $75,841.20 in compensatory damages relating to the Shorabak Contract.

(Def. Ex. 185.)

        I. Paktiya Counterclaim Damages

               KVG reduced the price of the Paktiya Contract by $63,519.74 in order to settle

with the U.S. Government. (N.T. 5/24/18 at 61; Def. Ex. 185.) KVG also estimates that it

expended a total of 280 hours in attempting to address issues with the Paktiya Contract at a rate

of $100 per hour for a total of $28,000. (N.T. 5/24/18 at 61; Def. Ex. 185.) KVG, however, did

not contemporaneously track time it spent on this contract. (N.T. 5/23/18 at 221; N.T. 5/24/18 at


        19
               No receipts were submitted to the Court.

                                                     31
85.) In fact, the record indicates that KVG did not even calculate the amount of time spent (or

the value thereof) addressing any issues with this contract until after this case was filed. (N.T.

5/24/18 at 85-87; N.T. 5/23/18 at 221.) KVG avers that it suffered a total of $91,519.74 in

compensatory damages relating to the Paktiya Contract. (Def. Ex. 185.)

V. Post-Contract

                  KVG has not sought any solicitations in Afghanistan since 2014. (N.T. 5/23/18 at

145, 238, 252.) In late 2014, Mr. Abbott told Mr. Ahmadi he did not see any contracts “worth

doing” in Afghanistan in 2015. (Pl. Ex. 80.) Mr. Abbott testified that a contracting officer20 told

him that KVG would no longer receive opportunities from CENTCOM.21 (N.T. 5/21/18 at 37;

N.T. 5/23/18 at 152-153.) Mr. Abbott later testified, however, that he knew that a contracting

officer does not have the power to do that. (N.T. 5/21/18 at 37.) There are no emails which

corroborate KVG’s assertion that a contracting officer told Mr. Abbott that KVG would no

longer receive opportunities in Afghanistan. (N.T. 5/23/18 152-154.)

                  Mr. Boyer confirmed that KVG is not, and never has been, on a government list

excluding KVG from getting government contracts. (N.T. 5/23/18 at 254-255.) Mr. Boyer

believes that if KVG was still operating in Afghanistan, they would be “doing the same amount

of business.” (N.T. 5/23/18 at 245.)




         20
                  The testimony of record specifically refers to Kari Pelton as the contracting officer in question.
(N.T. 5/23/18 at 152-154.) Again, this Court notes that Kari Pelton was not called to testify as a witness at trial, nor
was any deposition testimony of her presented into evidence at trial.
         21
                  The Afghanistan Theater of Operations came within the area of responsibility of the United States
Central Command (“CENTCOM”), which was one of the U.S. Department of Defense’s combatant commands.
(N.T. 5/21/18 at 15.)

                                                           32
                 On May 20, 2018, Mr. Abbott created a chart (Def. Ex. 185) calculating KVG’s

purported damages on each of the contracts. (N.T. 5/24/18 at 59.) The chart includes the number

of hours Mr. Abbott estimates KVG spent “fixing the issues” on each of the contracts. (N.T.

5/24/18 at 58-59, 85-87.) In making the chart, Mr. Abbott testified that he did not consult any

ledgers that were prepared contemporaneously with the contract at issue in creating these

estimates, stating that no ledgers actually exist with respect to any of the aforementioned

contracts. (N.T. 5/24/18 at 85-87.)

                                                DISCUSSION

I. Applicable Law

                 Both Target and KVG, as merchants dealing in goods, have agreed that

Pennsylvania’s Uniform Commercial Code (“Pennsylvania UCC”), Article 2, 13 Pa.C.S. § 2101

et seq. governs this transaction.22 See 13 Pa.C.S. § 1105(a).

                 A contract for the sale of $500 or more of goods is not enforceable absent a

sufficient writing showing a contract between the parties, signed by the party against whom

enforcement is sought. 13 Pa.C.S. § 2201(a). A contract may be made “in any manner sufficient

to show agreement, including conduct by other part[y] which recognizes the existence of such a

contract.” Id. § 2204(a). Generally, the seller is obligated to deliver the goods and the buyer

must accept and pay in accordance with the parties’ contract. Id. § 2301. The buyer, however,

may accept, reject, or accept and reject in part nonconforming goods. Id. § 2601(l)-(3).

Acceptance/Rejection


        22
                  Counsel for Target and KVG parties agreed, at the closing arguments in this case held August 30,
2018, that the Pennsylvania UCC and Pennsylvania law apply to this case. See Transcript of Closing Arguments
dated August 30, 2018, Dkt. No. 230, at 10.

                                                        33
               The Pennsylvania UCC establishes that acceptance of goods occurs when a buyer

(1) after a reasonable opportunity to inspect, signifies to the seller the goods are conforming or

that it will retain them despite a nonconformity; (2) fails to reject the goods within a reasonable

time; or (3) takes any act inconsistent with the seller’s ownership. 13 Pa.C.S. § 2606(a); see In re

Witmer, 541 B.R. 769, 774 (Bkrtcy. M.D. Pa. 2015); David’s Bridal, Inc. v. Cels Enterprises

Inc., No. 13-2870, 2015 WL 13651382, at *8 (E.D. Pa. Mar. 20, 2015)

               To avoid acceptance, a buyer must reject the goods within a reasonable time after

their delivery or tender, and it is ineffective unless the buyer seasonably notifies the seller of his

rejection. 13 Pa. C.S.A. § 2602(a). If the buyer does not seasonably take such action, he has

accepted the goods and may no longer reject them. Id.; Comfort Springs Corp. v. Allancraft

Furniture Shop, 67 A.2d 818, 820 (Pa. Super. 1949); see also Ireland Bros. v. Refowich Bros., 90

Pa. Super. 221, 225 (1927) (buyer is deemed to accept goods after a reasonable time for

examination, unless he promptly and unequivocally rejects them). Mere complaint as to quality

of the goods, while exercising dominion over the goods, does not amount to a rejection. Comfort

Springs Corp., 67 A.2d at 820. A buyer can reject goods either by informing the seller in writing

or by actually returning the goods. Julian C. Cohen Salvage Corp. v. Eastern Elec. Sales Co., 206

A.2d 331, 334 (Pa. Super. 1965).

Revocation

               Knowing acceptance of non-conforming goods merely prevents a buyer’s

subsequent rejection of the goods; it does not impair any other remedy provided by the code. See

13 Pa.C.S. § 2607(b); Beaver Valley Alloy Foundry, Co. v. Therma-Fab, Inc., 814 A.2d 217, 220

(Pa. Super. 2002); Marbelite Co. v. City of Philadelphia, 222 A.2d 443, 444–445 (Pa. Super.


                                                  34
1966).

               Pursuant to § 2608 of the UCC, a buyer may revoke acceptance of goods when a

nonconformity “substantially impairs its value to him if he has accepted it.” 13 Pa.C.S. §

2608(a). In order to revoke acceptance, a buyer must establish that said acceptance was based (1)

on the reasonable assumption that the goods’ nonconformity would be cured and it has not been

seasonably cured, or (2) without discovery of such nonconformity, if its acceptance was

reasonably induced either by the difficulty of discovery before acceptance or by the assurances of

the seller. 13 Pa.C.S. § 2608(a).

               Revocation of acceptance must occur within a reasonable time after the buyer

discovers or should have discovered the ground for it and before any substantial change in

condition of the goods which is not caused by their own defects. 13 Pa.C.S. § 2608(b). The

Code’s definition of “reasonable time” explains that it “depends on the nature, purpose and

corcumstances of the action.” 13 Pa.C.S. § 1205(a). However, merchants are held to higher

standards regarding timeliness. David’s Bridal, 2015 WL 13651382, at *11. The purpose of this

requirement is to prevent surprise and allow the seller an opportunity to cure; allow the seller to

investigate and prepare for litigation; to open the way for settlement; and to protect the seller

from stale claims. See David’s Bridal, 2015 WL 13651382, at *10. If one effectively revokes

acceptance of goods, they are placed in the same legal position as if they properly rejected the

goods in a timely manner, allowing them to pursue a breach of contract claim. David’s Bridal,

Inc. v. Cels Enterprises Inc., 2015 WL 13651382, at * 9 (citing 13 Pa. C.S.A. § 2608).




                                                 35
Breach of Warranty

               A party may recover damages for breach of warranty pursuant to 13 Pa.C.S. §

2714, which provides as follows:

                       Damages of buyer for breach in regard to accepted goods

                       (a) Damages for nonconformity of tender. Where the buyer has
                       accepted goods and given notification (section 2607(c)) he may
                       recover as damages for any nonconformity of tender the loss
                       resulting in the ordinary course of events from the breach of the
                       seller as determined in any manner which is reasonable.

                       (b) Measure of damages for breach of warranty. The measure of
                       damages for breach of warranty is the difference at the time and
                       place of acceptance between the value of the goods accepted and
                       the value they would have had if they had been as warranted,
                       unless special circumstances show proximate damages of a
                       different amount.

                       (c) Incidental and consequential damages. In a proper case any
                       incidental and consequential damages under section 2715 (relating
                       to incidental and consequential damages of buyer) may also be
                       recovered.

13 Pa.C.S. § 2714. This section deals with the remedies available to the buyer after the goods

have been accepted, and the time for revocation of acceptance has gone by; it provides a remedy

for a buyer who still owes part of the purchase price. See 13 Pa.C.S. § 2714, comment 1.

               In the event of a breach of warranty, a non-breaching party is permitted to deduct

its damages against the contract balance. This principle is embodied in 13 Pa.C.S. § 2717, which

provides as follows:

                       Deduction of damages from price

                       The buyer on notifying the seller of his intention to do so may
                       deduct all or any part of the damages resulting from any breach of
                       the contract from any part of the price still due under the same


                                                36
                       contract.

See Beaver Valley Alloy Foundry, Co. v. Therma-Fab, Inc., 2002 PA Super 402, ¶¶ 8-9, 814

A.2d 217, 220–21 (2002) (citing 13 Pa.C.S. § 2717). This section permits the buyer to deduct

from the price damages resulting from any breach by the seller; the breach involved must be of

the same contract under which the price in question is claimed to have been earned. See 13

Pa.C.S. § 2717, comment 1.

II. Shorabak and Paktiya Contracts

               A. Acceptance

               We conclude that the Government ultimately accepted the goods delivered with

respect to each of these contracts. More specifically, with respect to the Shorabak Contract, we

note that as of July 23, 2014, Major Greener had emailed Mr. Ahmadi, stating that “[w]e have

now received approximately 94% of all the equipment.” Although he described certain

equipment as used or broken, Major Greener stated that “we will accept the equipment but

discuss options open to us. … the equipment has been delivered, installed and is currently being

tested ahead of training.”

               During the course of the Shorabak Contract, we recognize that the Government

requested that Target replace some of the items delivered. Captain Cole testified that some items

were replaced, but if items could not be replaced, the Government would “modify them, paint

them, bend them,” etc. Captain Cole found that Target’s representative, Imdad Khan, “genuinely

tried to help [the Government] rectify [their] problems.” In fact, in a letter dated September 23,

2014, Captain Cole stated that “Imdad was instrumental in delivering all of the Shorabak Trauma

Center equipment and rectifying the problems and discrepancies identified” noting that he


                                                37
“replaced the damaged items, arranged for modification of electronically incompatible items, and

did his very best to rectify all problems noted.”

               The record as a whole demonstrates that the Government either exchanged, kept,

used, or modified all of the items that Target delivered to Shorabak. Ultimately, Captain Cole

testified that despite some delays, Shorabak was a “functioning trauma center” that “worked very

well” and “served its purpose” when U.S. and British forces departed the trauma center. Captain

Cole confirmed that as of October 18, 2014, all of the equipment and supplies that Target

delivered, whether it was with the original shipment or sent as a replacement, was being used at

the trauma center.

               KVG and the Government modified the Shorabak Contract to provide the

Government with a five percent discount on the entire contract. On August 29, 2014, KVG sent

the Government an invoice with an itemized breakdown of the items Target delivered to

Shorabak, in the amount of $726,582.75, reflecting the negotiated five percent discount, which

was a reduction of $38,241.20 on the contract. On September 24, 2014, the Government paid

KVG $726,582.75, thereby closing out the contract.

               With respect to the Paktiya Contract, we note that following Target’s first delivery

of goods to Paktiya, thirty-seven out of seventy items were incorrect, damaged, or missing. Ms.

Pelton instructed Captain Zamperini to indicate in an excel spreadsheet which items the

Government would keep, reject, or request Target replace. Ms. Pelton further instructed Captain

Zamperini that “if you want [Target] to replace the item then the [Government] should not accept

or pay for the item until it is satisfactory. You can also just reject/cancel the item and have them

take whatever they brought back with them.” Captain Zamperini used a color-coded spreadsheet


                                                    38
of item discrepancies on the Paktiya contract, with green indicating that the correct contract item

had been delivered; yellow indicating that the Government needed to verify the item; and red

indicating that the item needed to be replaced. At trial, this spreadsheet was admitted into

evidence. According to the spreadsheet, there were only three items color coded in red on the

chart, and the rest were yellow or green.

               The record demonstrates that Target did replace some of the goods initially

delivered with conforming items. According to Captain Zamperini, Target made multiple

attempts to fix discrepancies, but at the end of the process there were still some items that were

incorrect and damaged. The Government accepted nonconforming goods if they were still useful

to the Afghan Army. The record as a whole demonstrates that the Government either exchanged,

kept, used, or modified all of the items that Target delivered to Paktiya.

               On September 19, 2014, Captain Zamperini informed Mr. Ahmadi by email that

the contract was “being adjusted according to the items delivered.” On September 20, 2014,

KVG sent an invoice for the Paktiya Contract to the Government in the amount of $138,447.86,

reflecting a negotiated discount, a reduction of $63,519.74 on the contract. The discount was

reached based on the spreadsheet exchanged between the Government and KVG. On October

14, 2014, KVG received payment from the Government for the Paktiya Contract in the amount of

$138,447.86, constituting 69 percent of the contract price.

               The terms of both the Shorabak Contract and Paktiya Contract required that a

DD250 be prepared. The signature box on the standard DD250 form has a check box that says

“Acceptance of listed items has been made by me or under my supervision and they conform to

contract, except as noted herein or on supporting documents.” Although KVG maintains that it


                                                 39
does not have a copy of the DD250 for either the Shorabak or Paktiya Contracts, there is no

dispute that the Government signed a DD250 for each of those contracts, thereby triggering

payment by the Government to KVG. We conclude, therefore, that regardless of which items

were listed or which box was checked on the DD250 form, the Government certified that

$726,582.75 and $138,447.86 worth of goods conformed to the respective contracts, or would be

accepted in spite of their nonconformity, as required by §2606 of the Pennsylvania UCC. The

payment by the Government constitutes acceptance of the goods delivered, whether the goods

were nonconforming or in accordance with the contract.

               Further, under § 2606(a)(3) of the Pennsylvania UCC, “[a]cceptance of goods

occurs when the buyer ... does any act inconsistent with the ownership of the seller....” 13 Pa.

C.S. § 2606(a)(3). In Marbelite Co. v. City of Philadelphia, 222 A.2d 443 (Pa. Super. 1966), the

seller sued the City of Philadelphia to recover the contract price of traffic signal equipment which

the city had installed and had been using for an extended period. See Varrasso v. Home Depot

U.S.A., Inc., No. 17-1226, 2018 WL 3820547, at *4 (W.D. Pa. Aug. 10, 2018) (citing Marbelite,

222 A.2d 443, 444 (Pa. Super. 1966)). The city argued that there was no acceptance because the

equipment failed to meet certain specifications. Id. The court rejected that argument and held

that the city’s use of the equipment was patently inconsistent with the seller’s ownership and,

therefore, constituted acceptance under the UCC. Id. This Court has also previously determined

that actions such as unloading, unpacking, and storing the goods in the buyer’s own facilities,

“constitute action inconsistent with [the seller’s] ownership of the produce and, accordingly,

constituted acceptance” under the UCC. See Food Team Int’l Ltd. v. Unilink, 872 F. Supp. 2d

405, 427 (E.D. Pa. May 18, 2012) (Gardner, J.) (citing 13 Pa.C.S. §§ 2606(a), 2607(a)).


                                                40
               We find that the Government and KVG took several actions that were inconsistent

with Target’s ownership of the goods. In both Shorabak and Paktiya, the Government either

exchanged, kept, used, or modified the goods delivered by Target, and neither KVG, nor the

Government, attempted to return any of the goods to Target following payment by the

Government to KVG. Such actions constitute acceptance. See, e.g., Marbelite, 222 A.2d at 444

(“We believe the use of the equipment by defendant is patently inconsistent with the seller’s

ownership and, therefore, constitutes acceptance … Since we have determined that defendant

accepted the equipment it is obligated to pay the contract price therefor.”); Food Team Int’l, Ltd.,

872 F. Supp. 2d at 412, 427 (The buyer’s unpacking and storage of several shipments of produce

in cold storage facilities constituted acceptance and “gave rise to a duty to pay the contract

price[.]”) KVG contracted to pay $678,534.84 to Target following completion of the Shorabak

Contract. With respect to the Paktiya Contract, KVG contracted to pay Target $179,136.48 to

Target upon completion. These amounts are due and owing to Target.

               B. KVG Counterclaim - Revocation

               In order to recover on its counterclaim, KVG must show that it revoked the goods

for both the Shorabak and Paktiya Contracts in the manner required by the UCC. 13 Pa.C.S. §

2608. The UCC provides that under certain circumstances, which KVG asserts occurred here, an

acceptance of goods may be effectively revoked. 13 Pa.C.S. § 2608. Accordingly, the issues are:

whether the nonconformity of the goods was a “substantial impairment;” whether Target

seasonably cured any non-conformities; and, if not, whether KVG revoked acceptance within a

reasonable time.




                                                 41
“Substantially Impaired”

               During the performance of the Shorabak Contract, Captain Cole sent emails

indicating that he was disappointed with the quality of some of the items Target delivered. Some

of the items appeared to be used goods, and were bent, chipped, rusted, or broken. At trial,

Captain Cole specifically testified that the ventilators provided by Target were old; images had

been burnt into monitors; operating room ceiling lights were not correct, and appeared to have

been pulled out of other buildings; the equipment sterilizer was broken; and a few items had

broken down just a few hours after use. Captain Cole commented that while some items were

replaced by Target, other items that could not be replaced were modified by the Government and

put in use. Ultimately, however, Captain Cole testified that despite some delays, Shorabak was a

“functioning trauma center” that “worked very well” and “served its purpose.” Captain Cole

confirmed that all of the supplies that Target delivered, whether a part of the original shipment or

sent as replacement, were being used at the trauma center.

               During the performance of the Paktiya Contract, Captain Zamperini

acknowledged that nonconforming items were delivered by Target. In fact, with Target’s first

delivery of goods to Paktiya, thirty-seven out of seventy items were incorrect, damaged, or

missing. According to Captain Zamperini, Mr. Ahmadi made multiple attempts to fix

discrepancies and replace items, but at the end of the process there were still some items that

were incorrect and damaged.

               Both the Shorabak and Paktiya Contracts called for all new items with specific

brand and part numbers. However, as evidenced by the testimony of both Captain Cole and

Captain Zamperini, some of the items delivered appeared to be used, damaged, or were incorrect.


                                                42
Some items delivered had to be modified before they could be put to use in each of the hospitals.

Moreover, the contract prices paid to KVG by the Government on both Shorabak and Paktiya

were adjusted in accordance with the items delivered, resulting in an approximate five percent

discount on Shorabak and an approximate thirty-one percent discount on Paktiya. While it does

appears from the record as a whole that the items delivered were ultimately put to use in both

Shorabak and Paktiya, we conclude, given all of the evidence, that the value of the goods

delivered was substantially impaired. Target did send, at least in part, nonconforming goods on

both contracts.

“Seasonably Cured”

                  Based on the record evidence, it does not appear that Target seasonably cured all

of the nonconforming items that were delivered to Shorabak and Paktiya. Captain Cole

commented that while some items were replaced by Target, other items that could not be

replaced were modified by the Government and put in use. At Paktiya, Captain Zamperini noted

that although Target made multiple attempts to fix discrepancies and replace items, at the end of

the process there were still some items that were incorrect and damaged. Accordingly, we are

unable to conclude that Target seasonably cured all of the goods delivered.

“Timely Revocation”

                  The final issue is whether KVG effectively revoked acceptance of the goods

delivered to Shorabak and Paktiya. The burden falls on KVG to show that revocation was proper

and timely. See David’s Bridal, 2015 WL 13651382, at *10.

                  In this case, it is clear that the Government, KVG, and Target continued to discuss

issues concerning the goods delivered to Shorabak and Paktiya up until payment was made by the


                                                  43
Government to KVG on September 24, 2014 for the Shorabak Contract and until payment was

made by the Government to KVG on October 14, 2014 for the Paktiya Contract. As is noted in

David’s Bridal, these efforts bear on whether KVG “acted within a reasonable time as to its

invocation of revocation, insofar as the UCC and general commercial realties do not presuppose

that a party will revoke nonconforming goods which it believes will be remedied through less

severe measures.” David’s Bridal, 2015 WL 13651382, at *13 (citing Cardwell v. Int’l Hous.,

Inc., 423 A.2d 355, 362 (Pa. Super. 1980) (“Among the factors to be considered in determining

the passage of a reasonable time for revoking acceptance is whether the seller attempted to

correct the nonconforming nature of the goods.”); Fortin v. Ox-Bow Marina, Inc., 557 N.E.2d

1157, 1163 (Mass. 1990) (quoting Vista Chevrolet, Inc. v. Lewis, 704 S.W.2d 363, 369 (Tx. Ct.

App. June 28, 1985)) (“Many courts have held that any delay on the part of the buyer in

notification of revocation of acceptance is justified where the buyer is in constant communication

with the seller regarding nonconformity of the goods, and ‘the seller makes repeated assurances

that the defect or nonconformity will be cured and attempts to do so.’ ”).)

               The record demonstrates that negotiations, primarily in the form of emails, started

shortly after the initial deliveries of goods arrived to Shorabak and Paktiya. Once the

Government paid KVG on each of those contracts, however, negotiations ceased. Following

payment by the Government in September and October of 2014, there is nothing in the record

which suggests that either the Government or KVG was waiting for further replacement or “cure”

by Target of items previously delivered. Certainly, there is no communication from KVG to

Target following its receipt of payment from the Government which expresses that if certain

items weren’t cured or replaced, KVG would return goods, revoke its acceptance, or refuse to


                                                44
pay Target under either contract.

               In fact, the only communication which occurred between KVG and Target

following payment by the Government consisted of repeated inquires by Mr. Ahmadi as to when

Target might receive payment for its performance on the Shorabak and Paktiya Contracts. In late

2014, Mr. Ahmadi asked Mr. Abbott whether there was any update regarding payment on the

Shorabak and Paktiya contracts. Mr. Abbott, choosing not to disclose that KVG had already

received payment from the Government, instead responded that he was “[w]orking on it,” and

“no date yet, you know how it goes” in response to Mr. Ahmadi’s pleas for payment owed to his

suppliers.

               On October 15, 2014, Mr. Ahmadi requested payment of the invoice he submitted

to KVG for the Shorabak Contract. Mr. Abbott responded that “[w]e are still working on the

payment process” and, again, did not tell Mr. Ahmadi that KVG had already received payment

from the Government. In November 2014, Mr. Ahmadi contacted Mr. Abbott several times,

requesting evidence that the Government was withholding payment to KVG so that he could

show his suppliers who were demanding payment or an explanation. Again, Mr. Abbott did not

tell Mr. Ahmadi that KVG had already been paid by the Government.

               In December 2014, Mr. Abbott told Mr. Ahmadi that “the contract is under

review” and that “the payments are [on] hold due to a problem,” and later that “[w]ith the US

holidays now starting, we expect no further progress until the middle of January. We will keep

you updated as to any further requests at that time.” Mr. Abbott did not tell Mr. Ahmadi that

KVG was the one holding the money.




                                               45
               In February 2015, and several times again in March 2015, Mr. Ahmadi inquired

about payment, noting that Target was in “big trouble” regarding payment, to which Mr. Abbott

continued to respond that “the narrative is still in process,” “update will be coming soon,” and

“things are moving slowly and still under review,” never telling Target that they had already

received payment. By March 3, 2015, KVG had decided that it was not going to pay Target,

claiming it did not know what was delivered to Paktiya and Shorabak.

               On March 20, 2015, KVG sent a letter to Target stating that KVG would be

holding payment on the Shorabak and Paktiya Contracts, totaling $857,671.32 for two years

pending resolution or any adverse action by the Government on either contract. The March 20,

2015 letter was the first time KVG informed Mr. Ahmadi that the Government had not been

withholding payment, and that KVG was considering seeking damages against Target for several

of the parties’ contracts. At no point prior to March 20, 2015, did KVG, on any of the parties’

contracts, request that Target take any items back, or state that it would be seeking damages from

Target. Where the Shorabak Contract ended in September 2014 and the Paktiya Contract ended

in October 2014, any attempted revocation after five months was untimely. See David’s Bridal,

2015 WL 13651382, at *10 (citing EPN-Delaval, S.A. v. Inter-Equip, Inc., 542 F. Supp. 238, 248

(S.D. Tex. 1982) (buyer “should have discovered the [patent] non-conformity of the [goods]

shortly after they arrived in Mexico on April 24, and should have revoked its acceptance within a

matter of weeks, not months, of that time”); Hays Merch., Inc. v. Dewey, 474 P.2d 270, 273 (Wa.

1970) (en banc) (toys delivered in October and November were not timely revoked in

mid-February “[i]n view of the seasonal nature of the toy business and the somewhat faddish

demand for certain toys”); see also Tinius Olsen Testing Mach. Co. v. Wolf Co., 146 A. 541, 542


                                                46
(Pa. 1929) (applying the Uniform Sales Act and finding that one month delay in claiming

rescission of machine with obvious defect was unreasonable).

                  Based on these cases, and our consideration of the evidence presented in this

matter, we conclude that KVG has not timely revoked its acceptance of the goods delivered to

Shorabak and Paktiya. KVG, therefore, must pay for the goods accepted under both contracts.

See Beaver Valley Alloy Foundry, Co. v. Therma-Fab, Inc., 814 A.2d 217, 220 (Pa. Super. 2002)

(citing 13 Pa.C.S. § 2607(a) (“The buyer must pay at the contract rate for any goods accepted.”);

In re Repco Products Corp., 100 B.R. 184 (Bkrtcy.E.D.Pa.) (1989) (pursuant to 13 Pa.C.S. §

2607(a), where nonconforming goods are accepted, buyer is liable for contract price irrespective

of whether he is entitled to damages associated with nonconformity)). Again, as noted above,

KVG contracted to pay $678,534.84 to Target following completion of the Shorabak Contract.

With respect to the Paktiya Contract, KVG contracted to pay Target $179,136.48 to Target upon

completion. These amounts are due and owing to Target.

                  C. KVG’s Counterclaim23 - Breach of Warranty

                  KVG’s failure to reject or timely revoke its acceptance of the goods delivered to

Shorabak and Paktiya, however, does not impair any other remedy provided under the UCC for

nonconformity. Knowing acceptance of nonconforming goods merely prevents a buyer’s



         23
                  We note that with respect to the Shorabak Contract, KVG asserts its counterclaim against Target as
well as Afghani Defendants, Qais Anil Medical Equipment Company Ltd and Mohammad Sediq. The Clerk of
Court has entered default against Qais Anil Medical Equipment Company Ltd and Mohammad Sediq. With respect
to the Paktiya Contract, KVG asserts its counterclaims against Target and Afghani Defendant, Asia Pharma Ltd. The
Clerk of Court has entered default against Asia Pharma Ltd.

                    Despite the entry of default by the Clerk of Court, we note that neither Target nor KVG presented
any facts at trial or in their respective post-trial submissions concerning any of these entities/individuals.
Accordingly, there has been no evidence presented which would warrant a finding of damages against them.

                                                         47
subsequent rejection of the goods; it does not impair any other remedy provided by the code. See

13 Pa.C.S. § 2607(b).

               KVG asserts that it may set-off its damages for breach of warranty against the

contract prices for both Shorabak and Paktiya pursuant to 13 Pa.C.S. § 2714. Under the

Pennsylvania UCC, the buyer must give a seller timely notice of a breach of warranty. The

Pennsylvania UCC states that “where a tender has been accepted: (1) the buyer must within a

reasonable time after he discovers or should have discovered any breach notify the seller of

breach or be barred from any remedy.” 13 Pa.C.S. § 2607(c)(1). The content of the notification

need not be formal; it need only inform the seller that the transaction involves a breach. 13

Pa.C.S. § 2607 comment 4.; Cancun Adventure Tours, Inc. v. Underwater Designer Co., 862

F.2d 1044 (4th Cir. 1988) (holding that the UCC’s notice provision does not require that a

buyer’s notification of a defect include a clear statement of all objections, but that a buyer simply

is required to notify the seller that the transaction is “troublesome”). Oral notice can suffice

provided that it informs the seller that the transaction involves a breach. General Instrument

Corp., F.W. Sickles Division v. Pa. Pressed Metals, Inc., 366 F. Supp. 139, 147 (M.D. Pa. 1973),

aff’d, 506 F.2d 1051 (3d Cir. 1974).

               We agree with KVG that notice of the nonconformity as to the some of the goods

delivered to Shorabak and Paktiya was made orally and in written communication (in the form of

emails) on a continued basis during the performance of both the Shorabak and Paktiya Contracts.

Both the Shorabak and Paktiya Contracts called for all new items with specific brand and part

numbers. However, as evidenced by the testimony of both Captain Cole and Captain Zamperini,

some of the items delivered appeared to be used, damaged, or were incorrect. Some items


                                                 48
delivered had to be modified before they could be put to use in each of the hospitals.

               With respect to the Shorabak Contract, Mr. Ahmadi of Target was forwarded an

email from Ms. Pelton on July 18, 2014 advising that there were “serious issues related to the

quality of products and services on the subject contract. … my office will be preparing a cure

notice detailing KVG’s deficiencies, which will ultimately reflect in KVG’s past performance if

not corrected.” Mr. Boyer of KVG expressed to Mr. Ahmadi that the situation “needs to be

corrected immediately,” and directed him to “outline a clear plan to fix any identified

discrepancies.” The record also contains numerous emails to Target from the Government and

KVG indicating that the items delivered to Shorabak appeared to be used goods, and were bent,

chipped, rusted, or broken.

               During the performance of the Paktiya Contract, Captain Zamperini

acknowledged that nonconforming items were delivered by Target. In fact, with Target’s first

delivery of goods to Paktiya, thirty-seven out of seventy items were incorrect, damaged, or

missing. According to Captain Zamperini, Mr. Ahmadi made multiple attempts to fix

discrepancies and replace items, but at the end of the process there were still some items that

were incorrect and damaged. On September 19, 2014, Captain Zamperini informed Mr. Ahmadi

by email that the contract was “being adjusted according to the items delivered.”

               Based on our review of the evidence submitted at trial, we conclude that Target

breached the express warranty that all of the goods delivered on the Shorabak and Paktiya

Contracts would be new items with specific brand and part numbers. Based on the evidence

submitted to the Court, it is clear that at least some of the goods delivered to both Shorabak and

Paktiya were not of the same quality as called for by the respective contracts. In fact, as noted


                                                 49
above, the contract prices paid to KVG by the Government on both Shorabak and Paktiya were

adjusted in accordance with the items delivered, resulting in an approximate five percent

discount on Shorabak, and an approximate thirty-one percent discount on Paktiya.

               In a breach of warranty action, a buyer may recover “the difference at the time and

place of acceptance between the value of the goods accepted and the value they would have had

if they had been as warranted, unless special circumstances show proximate damages of a

different amount.” David’s Bridal, 2015 WL 13651382, at *17 (citing 13 Pa. Cons. Stat. §

2714(b)). Incidental and consequential damages may also be recovered “in a proper case.” Id.

(citing 13 Pa.C.S. § 2714(c)). Incidental damages include: (1) expenses reasonably incurred in

inspection, receipt, transportation and care and custody of goods rightfully rejected; (2) any

commercially reasonable charges, expenses or commissions in connection with effecting cover;

and (3) any other reasonable expense incident to the delay or other breach. 13 Pa. C.S. § 2715(a).

Consequential damages resulting from the breach of the seller include: (1) any loss resulting from

general or particular requirements and needs of which the seller at the time of contracting had

reason to know and which could not reasonably be prevented by cover or otherwise; and (2)

injury to person or property proximately resulting from any breach of warranty. 13 Pa. C.S. §

2715(b). Consequential damages may include lost profits. David’s Bridal, 2015 WL 13651382,

at *18.

               In this matter, we find it reasonable to reduce the amount owed on the contracts

based on the diminution in value of the goods delivered under the Shorabak and Paktiya

Contracts. Based on our review of the evidence presented, we conclude that during the

performance of the Shorabak Contract, the Government determined that there would be a


                                                50
reduction in the contract price as a result of the delivery of some nonconforming goods by

Target. Ultimately, the Government reduced the contract price payable to KVG by five percent,

resulting in a monetary deduction of $38,241.20 on the contract. We find that this reduction in

price represents the loss of value in the goods that was delivered as a result of nonconformity. In

other words, the value of the goods accepted was $38,241.20 less than the value that they would

have been had the goods been as warranted. Accordingly, KVG is entitled to a deduction in the

amount of $38,241.20 on the Shorabak Contract. 13 Pa.C.S. § 2717.

               With respect to Paktiya, our analysis of damages on the breach of warranty is the

same. Based on our review of the evidence presented, we conclude that during the performance

of the Paktiya Contract, the Government determined that there would be a reduction in the

contract price as a result of the delivery of some nonconforming goods by Target. In fact, the

discount was reached based on the spreadsheet exchanged between the Government and KVG.

Ultimately, the Government reduced the contract price payable to KVG by approximately thirty-

one percent, resulting in a monetary deduction of $63,519.74 on the contract. We find that this

reduction in price represents the loss of value in the goods that was delivered as a result of

nonconformity. In other words, the value of the goods accepted at Paktiya was $63,519.74 less

than the value that they would have been had the goods been as warranted. Accordingly, KVG is

entitled to a deduction in the amount of $63,519.74 on the Paktiya Contract. 13 Pa.C.S. § 2717.

               KVG also asserts that it is entitled to recoup losses incurred because of the man

hours required to address the nonconforming goods delivered to Paktiya and Shorabak. KVG

estimates that it spent 280 hours in attempting to address issues with the Shorabak Contract at a

rate of $100 per hour for a total of $28,000. KVG also estimates that it expended a total of 280


                                                 51
hours in attempting to address issues with the Paktiya Contract at a rate of $100 per hour for a

total of $28,000. KVG, therefore, is seeking a total amount of $56,000 in damages for man hours

spent on both contracts.

               “The law requires that a “claim for damages ... be supported by a reasonable basis

for calculation; mere guess or speculation is not enough.” AMCO Ins. Co. v. Emery & Assocs.,

Inc., 926 F. Supp. 2d 634, 647 (W.D. Pa. 2013) (citing Stevenson v. Economy Bank of

Ambridge, 413 Pa. 442, 197 A.2d 721, 727 (1964)); Institut Pasteur v. Simon, 383 F. Supp. 2d

809, 811–812 (E.D. Pa. 2005) (a party seeking damages must provide the jury with sufficient

evidence so that damages may be established with reasonable certainty. “At minimum,

reasonable certainty embraces a rough calculation that is not ‘too speculative, vague, or

contingent’ upon some unknown factor.”) (citations omitted). KVG has failed to provide such

proof to this Court.

               KVG, through the testimony of Mr. Abbott and Mr. Boyer, admits that it did not

factor in any labor time when it submitted its proposal to the Government on either of these

contracts, and it further admits that it did not contemporaneously track the time it spent on either

the Shorabak or Paktiya Contracts. In fact, the record indicates that KVG did not even calculate

the amount of time spent (or the value thereof) addressing any issues with this contract until after

this case was filed. KVG did not present any evidence regarding what constitutes a reasonable

number of labor hours for a prime contractor or how many labor hours KVG expended on each

contract aside from time spent “fixing the issues.” It did not provide any detail or description of




                                                 52
the type of work performed24 and provided no corroborating evidence, including testimony from

the Government, regarding the number of hours claimed.

                 We conclude that KVG’s labor hour estimations are vague and unreliable. Mr.

Abbott admitted that the estimations were created the night before the damages testimony was

presented at trial, four to five years after the contracts were closed out. In estimating the labor

hours, which were not recorded at the time of the contract, Mr. Abbott acknowledged that he did

not consult any documents or ledgers prepared contemporaneously. These man hour estimates

are speculative, and do not form an adequate basis for seeking damages. We conclude that it

would be unreasonable for the Court to ascertain damages on such an unreliable assessment of

damages.

                 KVG also asserts that it is entitled to recover $9,600.00 in travel costs expended

for a trip to Kabul in order to address issues with the Shorabak Contract. The only testimony

concerning this item of damages was Mr. Abbott’s testimony that the total cost of his trip to

Kabul was $9,600. No travel receipts were submitted to the Court which would support the

totality of this expense. KVG did not provide any detail or description of the type of work

performed on this trip, and provided no corroborating evidence regarding the travel expenses

claimed. KVG has failed to provide adequate proof to this Court, and, accordingly, has not met

its burden in establishing a reasonable certainty on these claimed damages.

                 Finally, KVG asserts that it is entitled to damages because it did not receive any

more solicitations for work in Afghanistan following 2015, alleging that it was driven out of


        24
                     Mr. Abbott generally testified that hours were spent “emailing the Government, communicating
with Target, . . . [and] on the phone with the contracting office.” This is the only description provided of work
performed.

                                                        53
business in Afghanistan because of Target’s persistent non-performance on the Shorabak and

Paktiya Contracts.25 KVG suggests that if it was still working in Afghanistan, it could have

reached a top line revenue of nearly $10 million dollars. Accordingly, KVG avers that it is

entitled to good will damages for a portion of the nearly $10 million dollars in revenue it would

have reached in Afghanistan.

                 Lost profits may be recovered for breach of contract only when: (1) they are

established with reasonable certainty; (2) they are the proximate result of some wrong; and (3)

they were reasonably foreseeable. David’s Bridal, 2015 WL 13651382, at *18; Delahanty v.

First Pennsylvania Bank, N.A., 464 A.2d 1243, 1258 (Pa.Super. 1983). The claimed loss must

ordinarily follow the sales contract in the usual course of events or must be one that “reasonable

men in the position of the parties would have foreseen as the probable results of that breach.”

Frank B. Bozzo, Inc. v. Electric Weld Division of Ft. Pitt Bridge Division of Sprang Industries,

Inc., 423 A.2d 702, 709 (Pa. Super. 1980); see also AM/PM Franchise Ass’n v. Atlantic

Richfield Co., 584 A.2d 915, 921 (Pa. 1990) (holding that in order to receive consequential

damages, a buyer must prove that the damages were reasonably foreseeable at the time the

agreement was entered into). In other words, claimed future or prospective losses must have

been reasonably foreseeable to both parties and cannot be speculative. See Hughes v. Ireland, 74

Pa. Super. 518, 522 (1920) (Recovery may not be based on mere guesswork or inference without

evidence of facts, circumstances, and data justifying an inference that the damages awarded are

just and reasonable compensation for the injury suffered.); see also AM/PM Franchise Ass’n, 584


        25
                  KVG also makes this assertion with respect to the “Kandahar Power Consumables” contract that it
presents as one of its counterclaims. Although this counterclaim is addressed infra, we conclude that the same
reasoning would apply as to any damages claimed on that counterclaim.

                                                       54
A.2d at 926 (Plaintiff must provide a reasonable basis to calculate damages in order to pursue

consequential damages related to loss of good will.).

               With respect to the element of causation, “[p]roof of damages need not be

mathematically precise, but the evidence must establish the fact ‘with a fair degree of

probability.’” Advent Systems Ltd. v. Unisys Corp., 925 F.2d 670, 680 (3d Cir. 1991) (citations

omitted). In National Controls Corp. v. National Semiconductor Corp., 833 F.2d 491, 496 (3d

Cir. 1987), the United States Court of Appeals for the Third Circuit onsidered in detail the type

and quantum of evidence needed to demonstrate proximate causation for purposes of lost profits

damages. The Third Circuit described the required proof as follows:

                      The damages sought must be ‘a proximate consequence of the
                      breach, not merely remote or possible . . . . The element of
                      causation defines the range of socially and economically desirable
                      recovery and requires not only ‘but-for’ causation in fact but also
                      that the conduct be a substantial factor in bringing about the harm.’
                      Where the losses cannot be allocated between those caused by the
                      defendant’s breach and those not, an entire claim may be rejected.
                      [Plaintiff] thus had to prove that any lost profits were proximately
                      caused by [defendant’s] breach, and not through some other cause.
                      In essence, the proximate causation requirement demands that the
                      plaintiff prove that the defendant’s breach was a substantial factor
                      in causing some harm.

National Controls Corp., 833 F.2d at 496.

               KVG attributes nearly $10 million dollars in “unrealized projected Afghanistan

revenue” for 2015 as a result of Target’s performance on the contracts at issue in this case. More

specifically, KVG avers that contracting officer Keri Pelton had purportedly removed KVG from

the list of contractors to CENTCOM as a result of Target’s performance on the contracts at issue

in this case. At trial, Mr. Abbott testified that he was told that KVG would no longer receive

opportunities from CENTCOM. Mr. Abbott later testified, however, that he knew that a

                                                55
contracting officer does not have the power to do that. There are no emails corroborating that a

contracting officer told Mr. Abbott that KVG would no longer receive opportunities in

Afghanistan. No other witnesses, including Government witnesses, testified at trial that KVG

was removed from the list of contractors.

                KVG failed to present any evidence of proximate causation. Ms. Pelton, in fact,

was not called by KVG to testify in this matter. Not only did KVG fail to introduce any evidence

that Ms. Pelton indeed informed Target that they had been removed from the list of contractors,

or that Target was the reason, Mr. Abbott admitted that he knew Ms. Pelton did not have that

power to remove KVG from the list of contractors. In addition, Mr. Boyer confirmed that KVG

is not, and never has been, on a government list excluding KVG from getting government

contracts. In fact, testimony during the trial indicated that KVG was actually performing work

on other Government contracts in Europe and Africa.

                Furthermore, KVG failed to address the role its performance on the contracts at

issue played in failing to receive any work in Afghanistan in 2015 considering its admitted failure

to inspect any goods prior to delivery as contractually required, or its inability or refusal to visit

either Paktiya or Shorabak despite repeated requests from the Government when issues arose. In

addition, Target introduced evidence at trial that KVG did not seek any solicitations in 2015.

Specifically, Mr. Abbott told Mr. Ahmadi in late 2014 that he did not see “anything worth doing”

in Afghanistan in 2015. Accordingly, we find that KVG failed to prove that Target was the

proximate cause of nearly $10 million in unrealized projected revenue.

                We also find that KVG failed to project its estimated lost profits with any degree

of certainty, merely relying on Mr. Abbott’s unsupported assumptions. KVG did not introduce


                                                  56
any evidence or testimony that showed what contracts were available in Afghanistan in 2015,

what requests for quotes the Government would likely have sent to KVG, the likelihood that

KVG would have been awarded those contracts, evidence that KVG had the necessary

subcontractors to successfully perform those contracts, or calculations of KVG’s profit margin on

any given contract. Accordingly, we conclude that KVG is not entitled to lost profits.

III. Counterclaim Contracts

               A. Bagram Flagpole

               On April 3, 2013, Target and KVG entered into a contract for the purchase and

delivery of a 25-foot flagpole to the Government at Bagram Air Base. On or about April 22,

2013, Target delivered an 18-foot-tall flagpole to the Government at Bagram Air Base. On that

same day, the Government acknowledged receipt of the flagpole that Target had delivered, noting

that it was not the item as quoted. Target replaced the 18-foot flagpole with a 25-foot flagpole

that was consistent with the contract specifications. The Government paid KVG for the flagpole

Target delivered, and the Government retained possession of the replacement flagpole.

               KVG paid Target for the flagpole it had delivered to Bagram Air Base, and the

contract was closed out in 2013. KVG did not make any further mention with respect to the

flagpole delivered by Target to Bagram Air Base until March 20, 2015, approximately 23 months

after the flagpole had been delivered, and accepted by the Government and KVG. The March 20,

2015 letter was the first time KVG informed Mr. Ahmadi that it was considering seeking

damages against Target for several of the parties’ contracts, including the delivery of the flagpole

to Bagram Air Base. KVG now alleges that it suffered $2,000 (20 hours x $100/hr) in

compensatory damages in addressing the nonconforming flagpole.


                                                57
               We conclude that the Government accepted the flagpole delivered with respect to

this contract. Although the initial delivery by Target may have not contained the precise flagpole

as quoted by the contract, Target replaced that flagpole with a 25-foot flagpole that was

consistent with the contract specifications. The record demonstrates that the replacement

flagpole conformed to the contract, and was acceptable to the Government and KVG. Because

KVG has failed to establish that a nonconforming flagpole was ultimately delivered and accepted

by the Government, KVG cannot revoke its acceptance of the flagpole.

               Likewise, we find that there was no breach of warranty with respect to the

flagpole contract because KVG has failed to establish that the replacement flagpole did not

conform to the contract, or was otherwise defective. Based on our review of the record evidence,

there is no indication that the Government complained about or attempted to return the

replacement flagpole that was delivered by Target.

               B. Shindad Tent Skin

               On June 13, 2013, Target and KVG entered into an agreement for the purchase

and delivery of a tent skin to Shindand Air Base. The tent skin was to be fire retardant, water

proof, and manufactured by Al Baddad International, Dubai, UAE. On August 5, 2013, Target

made a delivery to the Government at Shindand Air Base. The Government acknowledged

receipt, but noted that the tent skin delivered by Target was not the Al Baddad tent skin ordered.

Mr. Abbott flew to Dubai and met with Mr. Ahmadi in order to oversee the purchase of the

correct tent skin. KVG paid for the transport of the correct item.

               On August 29, 2013, Target delivered a replacement tent skin to the Government

at Shindand Air Base. The tent skin delivered to the Government on August 29, 2013 was the


                                                58
correct item, and the Government accepted the tent skin. The Government paid KVG for the tent

skin Target delivered, and the Government retained possession of the replacement tent skin.

               On September 24, 2013, Target invoiced KVG for the tent skin it delivered to

Shindand Air Base. KVG paid Target for the tent skin it delivered to Shindand Air Base, and the

contract was closed out in 2013. KVG listed this contract as an example of a contract completed

to the satisfaction of the Government, and as an example of past contract performance by both

KVG and Target, in subsequent proposal packages to the Government.

               KVG did not make any further mention with respect to the tent skin until March

20, 2015, approximately 19 months after it had been delivered, and accepted by the Government.

The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi that it was considering

seeking damages against Target for several of the parties’ contracts, including the delivery of the

tent skin. KVG alleges that it suffered $13,600 (136 hours x $100/hr) in compensatory damages

in addressing the nonconforming tent skin. KVG also alleges that it spent $9,600 to another

freight forwarder in order to deliver the correct tent skin. In addition, KVG asserts that it lost an

additional contract with the U.S. Government because of the tent skin contract, which resulted in

lost profits of $32,643.

               We conclude that the Government accepted the tent skin delivered with respect to

this contract. Although the initial delivery by Target may have not contained the correct item as

quoted by the contract, Target replaced that item with the Al Baddad tent skin that was consistent

with the contract specifications. The record demonstrates that the replacement tent skin

conformed to the contract, and was acceptable to the Government. Because KVG has failed to

establish that a nonconforming tent skin was ultimately delivered and accepted by the


                                                 59
Government, KVG cannot revoke its acceptance of the tent skin.

                  Likewise, we find that there was no breach of warranty with respect to the tent

skin contract because KVG has failed to establish that the replacement tent skin did not conform

to the contract, or was otherwise defective. Based on our review of the record evidence, there is

no indication that the Government complained about or attempted to return the replacement tent

skin that was delivered by Target on August 29, 2013.26

                  C. Pilot Armor Vests and Plates

                  In October 2013, Target and KVG entered into an agreement for the purchase and

delivery of pilot armor vests to the Afghan Pilot program at Kabul International Airport. On

October 27, 2013, Target provided a sample of the armor plates and vests to Mr. Kreck for

         26
                    Even if KVG would have been able to establish a breach with respect to the tent skin contract, we
would conclude that KVG’s claim for damages is speculative and/or unfounded. With respect to claimed man hours,
we note that KVG did not contemporaneously track the time it spent on this contract. In fact, the record indicates
that KVG did not even calculate the amount of time spent (or the value thereof) addressing any issues with this
contract until after this case was filed. KVG also did not provide any detail or description of the type of work
performed, and failed to provide any corroborating evidence, such as documents or ledgers prepared
contemporaneously with the alleged work performed. These man hour estimates are speculative, and do not form an
adequate basis for seeking damages.

                     With respect to KVG’s claim that it spent $9,600 for transport, we note that the only evidence on
this claimed damage is the testimony of Mr. Abbott. No receipts were submitted to the Court which would support
the totality of this expense. This Court has not been advised as to who the alleged freight forwarder was, or whether
the payment allegedly made to the freight forwarder by KVG was customary and reasonable in light of the
circumstances. KVG has failed to provide adequate proof to this Court, and, accordingly, has not met its burden in
establishing a reasonable certainty on this claimed item of damages.

                    Finally, KVG asserts that it is entitled to damages for lost profits in the amount of $32,643 because
it lost a contract with the Government as a result of issues with the tent skin contract. Specifically, Mr. Abbott
testified that he was “told by the contracting office” that the Mazar-I-Sharif Medical contract (“MES Hospital
Contract”) was awarded to another company because of “issues” on the tent skin contract. There are no emails
corroborating that a contracting officer told Mr. Abbott this information. In addition, no other witnesses, including
Government witnesses, testified at trial that KVG lost the MES Hospital Contract because of any issues concerning
the tent skin contract. To the contrary, KVG actually listed the tent skin contract as an example of a contract
completed to the satisfaction of the Government in subsequent proposal packages to the Government. KVG failed to
present any evidence of proximate causation. Accordingly, we find that KVG failed to prove that the tent skin
contract and Target’s performance were the proximate cause of any lost profits. Accordingly, even if we were to
determine that a breach occurred with respect to the tent skin contract, we conclude that KVG has failed to establish
damages.

                                                           60
inspection on behalf of the Government, who found the samples to be of appropriate quality.

The manufacturer of the sample plate was Global Armour, South Africa, and the plate was

ceramic.

               On November 15, 2013, Target delivered plates and vests, but the armor plates

delivered were not made of ceramic, and were completely different from the sample previously

shown. The plates delivered had numerous defects, including rips, tears, dirt, stains and were not

properly labeled. In addition, the vests delivered had no sizes labeled, and appeared to be all the

same size, as opposed to the various sizes ordered. These discrepancies were reported to KVG,

and Mr. Boyer advised that he would send out Target for replacement.

               Target delivered a replacement set of armored plates and vests on or about

December 2, 2013. Mr. Kreck commented that the vests in the second shipment seemed

sufficient. The armor plates in the second shipment, however, were not accepted. A third

delivery of plates was received on or about December 6, 2013. The plates delivered in the third

shipment contained the wrong manufacturer name, no manufacturing date, no serial number, and

no lot number. The armor plates that were delivered by Target, were taken back by Target, and

placed back into Target’s stock. According to the record, Target made three deliveries of

armored plates that were not accepted. Acceptable armored plates were eventually provided to

the Government, but they were not provided by Target.

               Based on our review of the record, it is clear that the December 2, 2013 shipment

of vests (not armor plates) was deemed sufficient by the Government, and was accepted. The

Government paid KVG for the armor vests that Target delivered, and the Government retained

possession of the replacement armor vests. KVG paid Target for the vests it delivered, but


                                                61
Target was not paid for any armor plates that were delivered. The contract was closed out as of

January 29, 2014.

               KVG did not make any further mention with respect to this contract until March

20, 2015, more than 14 months after KVG paid Target for the vests. The March 20, 2015 letter

was the first time KVG informed Mr. Ahmadi that it was considering seeking damages against

Target for several of the parties’ contracts, including the delivery of the armor vests. KVG now

alleges that Target breached the express and implied warranties with regard to the

nonconforming armor plates and vests. KVG avers that it suffered $12,000 (120 hours x

$100/hr) in compensatory damages in addressing the nonconforming armor plates and vests.

               As noted above, we conclude that the Government accepted the vests delivered

with respect to this contract. Although the initial delivery by Target may have not contained the

precise vests as noted by the previously approved samples, Target replaced the vests delivered in

the first shipment with those which were deemed sufficient by the Government in the second

shipment. There is nothing in the record to suggest that the second shipment of vests was

nonconforming. Because KVG has failed to establish that nonconforming vests were ultimately

delivered and accepted by the Government, KVG cannot revoke its acceptance of the vests.

               With respect to the armor plates, however, we note that there was no acceptance

of any of the armor plates delivered by Target, and acceptable armor plates were provided by

another source. Target did not receive any payment for the armor plates, and has not made a

claim for payment. The contract between KVG and Target as to the armor plates was not

completed. Because Target was not able to complete the contract as to the armor plates, we

conclude that it breached this part of the contract.


                                                 62
                 As noted above, KVG alleges that Target breached the express and implied

warranties with regard to the nonconforming armor plates and vests. We conclude that there was

no breach of warranty with respect to the armor vests because KVG has failed to establish that

the replacement vests did not conform to the specifications, or were otherwise defective. Based

on our review of the record evidence, there is no indication that the Government complained

about or attempted to return the replacement vests that were delivered by Target. With respect to

the armor plates, Target failed to deliver, and did not complete that aspect of the contract.

                 To the extent that we have concluded that Target breached the contract as to its

failure to deliver the armored plates, and assuming that KVG’s notice of the breach was proper

and timely made,27 we note that KVG claims it is entitled to recover $12,000 in compensatory

damages for time spent “fixing the issues” on the contract.28 Consistent with our determination,

supra, however, KVG’s claim for damages based on man hours expended is speculative and/or

unfounded. With respect to claimed man hours, KVG did not contemporaneously track the time


           27
                 Because we have determined that KVG has failed to establish damages, we find it unnecessary to
consider whether KVG gave proper and timely notice of a breach.
           28
                 A buyer may recover damages for nondelivery pursuant to 13 Pa.C.S. § 2713, which provides as
follows:

                          § 2713. Damages of buyer for nondelivery or repudiation.

                                   (a) Damages recoverable.--Subject to the provisions of this division
                                   with respect to proof of market price (section 2723), the measure of
                                   damages for nondelivery or repudiation by the seller is the difference
                                   between the market price at the time when the buyer learned of the
                                   breach and the contract price, together with any incidental and
                                   consequential damages provided in this division (section 2715), but less
                                   expenses saved in consequence of the breach by the seller.

13 Pa.C.S. § 2713(a). No specific information was provided to the Court concerning the delivery of the armored
plates by another source, and because no evidence was presented with respect to any other claimed damages at trial,
other than man hours, it does not appear to the Court that KVG is seeking any other damages with respect to this
contract.

                                                        63
it spent on this contract. In fact, the record indicates that KVG did not even calculate the amount

of time spent (or the value thereof) addressing any issues with this contract until after this case

was filed. KVG also did not provide any detail or description of the type of work performed, and

failed to provide any corroborating evidence, such as documents or ledgers prepared

contemporaneously with the alleged work performed. These man hour estimates are speculative,

and do not form an adequate basis for seeking damages. KVG did not assert, or prove, any other

damages at trial with respect to this contract. Accordingly, KVG is not entitled to any damages.

               D. Bagram DFIP Medical Equipment

               On August 15, 2013, Target and KVG entered into an agreement for the

purchase and delivery of VertX and XRay medical equipment to Bagram Air Base under KVG’s

contract with the Government. On December 5, 2013, the Government acknowledged receipt of

the medical equipment under this contract, and retained the delivered goods. The Government

signed the DD250 and there is no indication in the record that the Government or KVG returned,

or attempted to return, the medical equipment delivered. The Government paid KVG for the

medical equipment, and KVG, in turn, paid Target. The contract was closed out in 2013, and

was listed by KVG as an example of a contract completed to the satisfaction of the Government,

in subsequent proposals to the Government when KVG was seeking other contracts.

               KVG did not make any further mention with respect to the Bagram DFIP medical

equipment until March 20, 2015, approximately 15 months after it had been delivered to the

Government, and more than 14 months after KVG paid Target for it. The March 20, 2015 letter

was the first time KVG informed Mr. Ahmadi that it was considering seeking damages against

Target for several of the parties’ contracts, including the delivery of the Bagram DFIP medical


                                                 64
equipment. During his testimony at trial, Mr. Abbott confirmed that at no point between 2013

and March 2015 did KVG give notice to Target that it was revoking acceptance of the medical

equipment, returning the medical equipment, or seeking damages.

                  Based on the record evidence, we conclude that the Government accepted the

goods delivered with respect to this contract. The record demonstrates that the items delivered

conformed to the contract, and were acceptable to the Government. No proof was offered at trial

to establish that any nonconforming goods were delivered or accepted by the Government on this

contract. Accordingly, revocation does not apply.

                  KVG, however, argues that Target breached this contract by failing to deliver two

items,29 and alleges that it is entitled to the costs for cover and compensatory damages for

Target’s failure to deliver these two items. At trial, the representatives from KVG testified that

Target failed to procure a portable x-ray machine and a VertX CR reader. KVG asserts that it


         29
                     This Court questions when Target actually received notice that KVG planned to pursue damages as
a result of this alleged breach. The record evidence shows that the Bagram DFIP medical equipment contract was
closed out in 2013, and was listed by KVG as an example of a contract completed to the satisfaction of the
Government, in subsequent proposals to the Government when KVG was seeking other contracts. KVG did not
make any further mention with respect to this contract until March 20, 2015, more than 14 months after its
completion. In fact, Mr. Abbott confirmed at trial that the March 20, 2015 letter was the first time KVG informed
Mr. Ahmadi that it was considering seeking damages against Target for several of the parties’ contracts, including
the delivery of the Bagram DFIP medical equipment.

                   As noted by Target in its submissions to the Court, several courts have weighed in on what
constitutes a reasonable and timely notice of breach. In Cann & Saul Steel Co. v. Silicon Technology Corp., No.
77-1972, 1985 WL 2966, at *11 (E.D. Pa. Oct. 3, 1985), the court found that notice of a supposed breach two years
after delivery of accepted goods was “grossly excessive.” In National Container Corp. of Pa., 119 A.2d at 273, the
court deemed notice of breach four months after the arrival of the goods to be too late. And in Bomze v. M.
Schwartz Textile Corp., 200 Pa. Super. 588, 593 (1931), a buyer’s notice of defect 26 days after delivery was held to
be unreasonable. The key inquiry is when the non-conformity was or should have been discovered, and when the
buyer gave notice of the breach. See David’s Bridal, 2015 WL 13651382, at *15 (stating that merchants are held to a
higher standard for providing notice than a retail consumer).

                  Because we have determined that KVG has failed to establish damages, we find it unnecessary to
fully consider whether KVG gave proper and timely notice of a breach.



                                                         65
had to locate those items in the United States, and supply them directly to the Government. KVG

avers that it suffered $43,084 in damages because it had to pay for items that Target could not

deliver, but had previously quoted to KVG. KVG also alleges that it suffered $10,400 in

compensatory damages for man hours spent as a result of Target’s failure to procure these items.

               The Pennsylvania UCC provides for damages in the event of nondelivery.

Specifically, 13 Pa.C.S. § 2711, provides, in pertinent part, as follows:

                       § 2711. Remedies of buyer in general; security interest of buyer in
                       rejected goods.

                               (a) Cancellation and additional remedies.--Where the seller
                               fails to make delivery . . ., the buyer may cancel and
                               whether or not he has done so may in addition to recovering
                               so much of the price as has been paid:

                                      (1) “cover” and have damages under section 2712
                                      (relating to “cover”; procurement by buyer of
                                      substitute goods) as to all the goods affected
                                      whether or not they have been identified to the
                                      contract; or

                                      (2) recover damages for nondelivery as provided in
                                      this division (section 2713 (relating to damages of
                                      buyer for nondelivery or repudiation)).

13 Pa.C.S. § 2711(a). KVG avers that it is entitled to “cover” in the amount of $43,084 for the

two items that Target failed to procure. The Pennsylvania UCC section pertaining to cover is 13

Pa.C.S. § 2712, which provides as follows:

                       § 2712. “Cover”; procurement by buyer of substitute goods.

                               (a) Right and manner of cover.--After a breach within
                               section 2711 . . . the buyer may “cover” by making in good
                               faith and without unreasonable delay any reasonable
                               purchase of or contract to purchase goods in substitution for
                               those due from the seller.


                                                 66
                              (b) Damages recoverable.--The buyer may recover from
                              the seller as damages the difference between the cost of
                              cover and the contract price, together with any incidental or
                              consequential damages as defined in section 2715 . . . but
                              less expenses saved in consequence of the breach by the
                              seller.

13 Pa.C.S. § 2712.

               The only information provided to the Court concerning this alleged claim for

damages was the testimony of Mr. Abbott. On day four of the non-jury trial, Mr. Abbott testified

as follows:

                       The DFIP Hospital, $43,084, represents the difference between
                       what we had to pay for the equipment that came from the United
                       States, as opposed to what Target had quoted for equipment that
                       they were going to procure. So that ate into our margin in that
                       contract . . .

(N.T. 5/24/2018 at 62.) In the context of this claim for damages, KVG did not provide the Court

with any documentation supporting the monetary amount claimed. For instance, this Court was

not provided with the actual cost of cover, or any documentation to support that cost. The Court

was not directed to the contract price for each of these items, nor was the Court provided with a

detailed description concerning those items. Without more information, this Court is unable to

determine whether the amount claimed by KVG, $43,084, constitutes a “reasonable purchase”

pursuant to 13 Pa.C.S. § 2712(a).

               Consistent with our determination, supra, KVG’s claim for damages based on

man hours expended is speculative and/or unfounded. With respect to claimed man hours, KVG

did not contemporaneously track the time it spent on this contract. In fact, the record indicates

that KVG did not even calculate the amount of time spent (or the value thereof) addressing any

issues with this contract until after this case was filed. KVG also did not provide any detail or

                                                67
description of the type of work performed, and failed to provide any corroborating evidence, such

as documents or ledgers prepared contemporaneously with the alleged work performed. These

man hour estimates are speculative, and do not form an adequate basis for seeking damages.

                 E. Afghan National Defense University Sports Equipment30

                 On August 28, 2013, Target and KVG entered into an agreement for the purchase

and delivery of sports equipment to the Afghan National Defense University under KVG’s

contract with the Government. In December 2013, Target delivered sports equipment to Afghan

National Defense University. On December 15, 2013, the Government acknowledged receipt of

the sports equipment under this contract, retained the goods, and paid KVG in full.

                 KVG paid Target for the sports equipment it delivered, and the contract was

closed out in 2013. Neither the Government nor KVG returned the supplied sports equipment

that Target delivered. In fact, KVG listed this contract as an example of a contract completed to

the satisfaction of the Government, and as an example of past contract performance between

Target and KVG in subsequent proposals to the Government when KVG was seeking other

contracts.

                 KVG did not make any further mention with respect to the sports equipment until

March 20, 2015, more than 15 months after it had been delivered, and accepted by the

Government. The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi that it

was considering seeking damages against Target for several of the parties’ contracts, including

the delivery of the sports equipment. Despite acknowledging that it made payment in full under



        30
                The facts concerning this contract were predominately taken from the post-trial submissions of
Target because KVG did not address this contract in its post-trial submissions.

                                                       68
the contract to Target, KVG averred at trial that nonconforming items were delivered. KVG now

alleges that it suffered $14,400 (144 hours x $100/hr) in compensatory damages in addressing

this contract.

                 We conclude that the Government accepted the sports equipment delivered with

respect to this contract. We further conclude that KVG has not met its burden in establishing that

nonconforming items were delivered. To the contrary, the record as presented to the Court,

demonstrates that the sports equipment conformed to the contract, and was acceptable to the

Government. Because KVG has failed to establish that nonconforming equipment was

ultimately delivered and accepted by the Government, KVG cannot revoke its acceptance.

                 Likewise, we find that there was no breach of warranty with respect to the sports

equipment because KVG has failed to establish that the equipment did not conform to the

contract, or was otherwise defective. Based on our review of the record evidence, there is no

indication that the Government complained about or attempted to return the sports equipment

that was delivered by Target. KVG is not entitled to damages.

                 F. Kandahar Regional Medical Equipment31

                 On July 19, 2013, Target and KVG entered into an agreement for the purchase and

delivery of medical equipment for the Kandahar Regional Medical Center. On or about October

2, 2013, Target delivered medical equipment to the Government, and the Government

acknowledged receipt of the medical equipment under the contract. The Government retained

possession of, and did not reject or attempt to return, the medical equipment. The Government



        31
                The facts concerning this contract were predominately taken from the post-trial submissions of
Target because KVG did not address this contract in its post-trial submissions.

                                                       69
paid KVG in full for the medical equipment delivered by Target. KVG paid Target for the

medical equipment it delivered, and the contract was closed out in 2013. KVG listed this

contract as an example of a contract completed to the satisfaction of the Government in

subsequent proposal packages to the Government when KVG was seeking other contracts.

                 KVG did not make any further mention with respect to the Kandahar medical

equipment until March 20, 2015, more than 17 months after it had been delivered, and accepted

by the Government. The March 20, 2015 letter was the first time KVG informed Mr. Ahmadi

that it was considering seeking damages against Target for several of the parties’ contracts,

including the delivery of the medical center equipment. No evidence was presented at trial about

any damages suffered by KVG as a result of this contract.32

                 We conclude that the Government accepted the medical equipment delivered with

respect to this contract. We further conclude that KVG has not met its burden in establishing that

any nonconforming items were delivered. To the contrary, the record as presented to the Court,

demonstrates that the medical equipment delivered conformed to the contract, and was

acceptable to the Government. Because KVG has failed to establish that nonconforming medical

equipment was ultimately delivered and accepted by the Government, KVG cannot revoke its

acceptance.

                 Likewise, we find that there was no breach of warranty with respect to the medical

equipment delivered to Kandahar because KVG has failed to establish that the medical

equipment did not conform to the contract, or was otherwise defective. Based on our review of



        32
                 This Court did not hear any testimony concerning damages claimed by KVG, nor was this contract
listed on KVG’s chart of claimed damages, Defendant Exhibit 185, which was admitted into evidence.

                                                      70
the record evidence, there is no indication that the Government complained about or attempted to

return the medical equipment that was delivered by Target to Kandahar.

               G. Kandahar Power Consumables

               On May 21, 2014, Target and KVG entered into an agreement for the purchase

and delivery of power plant consumables for delivery to Kandahar Province under KVG’s

contract with the Government, Contract No. W56KJD-14-C-009. On May 30, 2014, Target

informed KVG it could not provide two items required under the contract for the quoted price

because it had underbid those items by approximately $900,000. Less than 10 days from the date

of the award, KVG then informed the Government of the mistake in the bid, and requested that

the Government terminate the contract for convenience. On June 14, 2014, the contract was

terminated for the Government’s convenience prior to delivery at no cost to the parties. KVG

flowed down the same terms, of no-cost, that it received from the Government, to Target. The

contract was terminated for convenience, and closed out, in June 2014. KVG did not make any

further mention with respect to the Kandahar power consumables contract until March 20, 2015,

nearly 9 months after the termination for convenience.

               KVG alleges that Target breached this contract. However, it appears from the

documentation submitted to this Court that the Government terminated this contract for its

convenience. Specifically, the CENTCOM letter dated June 14, 2014, which was addressed to

Mr. Abbott, provides, in pertinent part, as follows:

                       SUBJECT: W56KJD-14-C-0009, Termination for Convenience,
                       No Cost Settlement

                       1. You are hereby notified that Contract W56KJD-14-C-0009 is
                       terminated in its entirety. This Contract was for the purchase of
                       Power Plant Consumables. The contract in its entirety is hereby

                                                71
                       terminated for the US Government’s convenience.

                       2. Particulars:

                               a. Date Termination Notice issued: 14 June 2014

                               b. Effective Date of Termination: Date same as above

                               c. Reason for Termination: Documentation in the form of
                               email correspondence between KVG, LLC and the
                               government has concluded that no power plant
                               consumables have been delivered by your company during
                               the ordering period of delivery.

                       3. Cessation of work and notification to immediate subcontractors:

                               a. You shall stop all work, make no shipments, and place
                               no orders relating to the contract after the effective date in
                               paragraph 2.a. above.

                                               .        .    .

                       4. Submission of Settlement Proposal: This is a No Cost
                       Settlement. You are not authorized to submit a settlement
                       proposal.

(Def. Ex. 181.) The contract was terminated for the Government’s convenience prior to delivery

at no cost to the parties. Mr. Boyer confirmed at trial that KVG flowed down the same terms, of

no-cost, that it received from the Government, to Target. Because this contract was ultimately

terminated by the Government for its own convenience, and foregoing terms were extended to

Target, this Court is unable to conclude that Target breached this contract.

                                   CONCLUSIONS OF LAW

1. The Court has jurisdiction over the parties.

2. The claims and counterclaims are controlled by Pennsylvania law, specifically Pennsylvania’s

Uniform Commercial Code, Article 2, 13 Pa.C.S. § 2101 et seq.


                                                   72
Shorabak Contract

3. The Court finds that there was a valid contract of sale between Target and KVG.

4. The Court finds that KVG and the Government accepted the goods delivered by Target, and

KVG did not reject or revoke the goods delivered.

5. The Court finds that KVG contracted to pay $678,534.84 to Target following completion of

the Shorabak Contract. This amount was not paid, and is owing.

6. The Court finds that some of the goods delivered by Target to Shorabak were nonconforming

goods in that they did not conform to the specifications of the contract.

7. The Court finds that by the delivery of some nonconforming goods, Target breached the

express warranty that all of the goods delivered on the Shorabak Contract would be new items

with specific brand and part numbers.

8. The Court finds that KVG notified Target within a reasonable amount of time as to the

delivery of nonconforming goods and breach of the express warranty under the contract.

9. The Court finds that KVG has a valid counterclaim of damages for breach of warranty in the

amount of $38,241.20.

10. The Court finds that KVG owes Target $640,293.64, plus interest,33 which amount represents


        33
                  Under Pennsylvania law, prejudgment interest is mandated by statute, 41 P. S. § 202, which
provides as follows:

                          Reference in any law or document enacted or executed heretofore or hereafter to
                          “legal rate of interest” and reference in any document to an obligation to pay a
                          sum of money “with interest” without specification of the applicable rate shall be
                          construed to refer to the rate of interest of six per cent per annum.

Id. The statutory legal rate of interest is simple interest and may not be compounded. Ralph Myers Contracting Corp.
v. Pa. Dep’t of Transp., 436 A.2d 612, 614 (Pa. 1981) (“It is generally true that the law of this Commonwealth
frowns on an award of compound interest on a debt except where the parties agree to it or a statute expressly
authorizes it.”).


                                                        73
the amount due on the contract of sale ($678,534.84) reduced by the amount awarded on KVG’s

breach of warranty claim ($38,241.20).

Paktiya Contract

11. The Court finds that there was a valid contract of sale between Target and KVG.

12. The Court finds that KVG and the Government accepted the goods delivered by Target, and

KVG did not reject or revoke the goods delivered.

13. The Court finds that KVG contracted to pay $179,136.48 to Target following completion of

the Paktiya Contract. This amount was not paid, and is owing.


                  Under Pennsylvania’s common law rules governing prejudgment interest in contract actions, “even
where a party’s right to the payment of interest is not specifically addressed by the terms of a contract, a
nonbreaching party to a contract may recover, as damages, interest on the amount due under the contract.” Truserv
Corp. v. Morgan’s Tool & Supply Co., Inc., 39 A.3d 253, 263, 264-65 (Pa. 2012) (emphasis in original).
Pennsylvania’s Supreme Court “refers to such interest as prejudgment interest.” Id. at 263. Eligibility for
prejudgment interest is determined under the Restatement (Second) of Contracts, which provides in pertinent part:

                           (1) If the breach consists of a failure to pay a definite sum in money or to render
                           a performance with fixed or ascertainable monetary value, interest is
                           recoverable from the time for performance on the amount due less all deductions
                           to which the party in breach is entitled.

Id. § 354 (1981). Pennsylvania’s Supreme Court has long adhered to that rule for the recovery of
prejudgment interest as damages in breach of contract actions:

                           “For over a century it has been the law of this Commonwealth that the right to
                           interest on money owing upon contract is a legal right. West Republic Mining
                           Co. v. Jones & Laughlins, 108 Pa. 55 (1885). That right to interest begins at the
                           time payment is withheld after it has been the duty of the debtor to make such
                           payment. Palmgreen v. Palmer’s Garage, Inc., 383 Pa. 105, 108, 117 A.2d 721,
                           722 (1955).”

Truserv Corp., 39 A.3d at 263 (quoting Fernandez v. Levin, 548 A.2d 1191, 1193 (Pa. 1988) (adopting Section
354)); see also Penneys v. Pennsylvania R.R. Co., 183 A.2d 544 (Pa. 1962) (adopting Section 337(a) of the
Restatement (First) of Contracts (1932), which was amended and renumbered as Section 354 in the Restatement
(Second) of Contracts).

                    Under Section 354(1), an award of prejudgment interest is measured by the statutory legal rate of
interest, 41 P.S. § 202. Peterson v. Crown Fin. Corp., 661 F.2d 287, 293 (3d Cir. 1981) (citing Miller v. City of
Reading, 87 A.2d 223 (Pa. 1952)). Furthermore, an award “is not subject to a court’s discretion.” Truserv Corp., 39
A.3d at 264 (citing Peterson, 661 F.2d at 293 (a court is “obligated to award ‘simple interest at the statutory legal
rate’” where “the plaintiff proves that the defendant breached a promise to pay ‘a definite sum of money.’”)).

                                                         74
14. The Court finds that some of the goods delivered by Target to Paktiya were nonconforming

goods in that they did not conform to the specifications of the contract.

15. The Court finds that by the delivery of some nonconforming goods, Target breached the

express warranty that all of the goods delivered on the Paktiya Contract would be new items with

specific brand and part numbers.

16. The Court finds that KVG notified Target within a reasonable amount of time as to the

delivery of nonconforming goods and breach of the express warranty under the contract.

17. The Court finds that KVG has a valid counterclaim of damages for breach of warranty in the

amount of $63,519.74.

18. The Court finds that KVG owes Target $115,616.74, plus interest, which amount represents

the amount due on the contract of sale ($179,136.48) reduced by the amount awarded on KVG’s

breach of warranty claim ($63,519.74).

KVG’s Counterclaim - Pilot Armor Plates

19. The Court finds that there was a valid contract of sale between Target and KVG.

20. The Court finds that although Target attempted delivery of armored plates to the Government

on three separate occasions, none of the armored plates were accepted by the Government.

21. The Court finds that Target failed to deliver acceptable armored plates to the Government.

22. The Court finds that because Target failed to deliver acceptable armor plates, Target breached

this portion of the contract.

23. The Court finds that KVG has failed to establish any damages with sufficient evidence.

KVG’s Counterclaim - Bagram DFIP Medical Equipment

24. The Court finds that there was a valid contract of sale between Target and KVG.


                                                75
25 The Court finds that KVG and the Government accepted the goods delivered by Target, and

KVG did not reject or revoke the goods delivered.

26. The Court finds that KVG failed to establish that nonconforming goods were delivered.

27. The Court finds that KVG failed to establish a breach of warranty with respect to the goods

delivered.

28. The Court finds the Target failed to deliver two items under the contract.

29. The Court finds that KVG has failed to establish any damages with sufficient evidence.

KVG’s Counterclaim - Kandahar Power Consumables

30. The Court finds that there was a valid contract of sale.

31. The Court finds that on June 14, 2014, the Government terminated the contract in its entirety

for its own convenience.

32. The Court finds that the contract was terminated for the Government’s convenience prior to

delivery at no cost to either KVG or Target.

33. The Court finds that KVG has failed to establish a breach of this contract.

KVG’s Remaining Counterclaims - Bagram Flagpole, Shindad Tent Skin, Pilot Armor Vests,
Afghan National Defense University Sport Equipment, Kandahar Regional Medical Equipment

34. The Court finds that there was a valid contract of sale between Target and KVG on each of

these counterclaim contracts.

35. The Court finds that KVG and the Government accepted the goods delivered by Target on

each of the counterclaim contracts, and KVG did not reject or revoke the goods delivered with

respect to any contract.

36. The Court finds that KVG failed to establish that nonconforming goods were delivered with

respect to any contract.

                                                 76
37. The Court finds that KVG failed to establish a breach of warranty with respect to the goods

delivered on any contract.

38. The Court finds that KVG has failed to establish any damages with sufficient evidence.

                                           VERDICT

               After a non-jury trial held on May 21-24, and 30, 2018, and a thorough review of

all of the evidence in this case, the Court finds in favor of Target and against KVG in the amount

of $755,910.38, plus applicable interest. A Judgment and Order consistent with this

Memorandum will be docketed separately.




                                                77
